TABLE OF CONTENTS

Exhibit 10.4(b)

ABL INTERCREDITOR AGREEMENT

Dated as of August 29, 2017

among

PNC BANK, NATIONAL ASSOCIATION,

as ABL Collateral Agent

and

BNP PARIBAS,

as Term Loan Collateral Agent

and acknowledged and agreed to by

GREEN PLAINS TRADE GROUP LLC,

as the ABL Borrower

and the other ABL Grantors referred to herein

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

 

         Page   SECTION 1.  

Definitions

     2   1.1  

Defined Terms

     2   1.2  

Terms Generally

     11   SECTION 2.  

Lien Priorities

     12   2.1  

Relative Priorities

     12   2.2  

Prohibition on Contesting Liens; No Marshaling

     12   2.3  

No New Liens

     13   2.4  

Perfection of Liens

     14   2.5  

Nature of ABL Obligations

     14   SECTION 3.  

Enforcement

     15   3.1  

Exercise of Remedies

     15   3.2  

Actions Upon Breach; Specific Performance

     19   SECTION 4.  

Payments

     19   4.1  

Application of Proceeds

     19   4.2  

Payments Over

     20   4.3  

Mandatory Prepayment

   SECTION 5.  

Other Agreements

     20   5.1  

Releases

     21   5.2  

Insurance

     21   5.3  

Amendments to ABL Loan Documents and Term Loan Documents

     23   5.4  

Confirmation of Subordination in Term Loan Collateral Documents

     23   5.5  

Gratuitous Bailee/Agent for Perfection

     25   5.6  

When Discharge of ABL Obligations Deemed to Not Have Occurred

     25   5.7  

Purchase Right

     27   SECTION 6.  

Insolvency or Liquidation Proceedings

     28   6.1  

Finance and Sale Issues

     30   6.2  

Relief from the Automatic Stay

     30   6.3  

Adequate Protection

     31   6.4  

No Waiver

     31   6.5  

Avoidance Issues

     33   6.6  

Reorganization Securities

     33   6.7  

Post-Petition Interest

     33   6.8  

Waiver

     34   6.9  

Separate Grants of Security and Separate Classification

     34   6.10  

Effectiveness in Insolvency or Liquidation Proceedings

     34   6.11  

Other Bankruptcy Laws

     35  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 7.  

Reliance; Waivers; Etc

     36   7.1  

Reliance

     36   7.2  

No Warranties or Liability

     36   7.3  

No Waiver of Lien Priorities

     36   7.4  

Obligations Unconditional

     37   SECTION 8.  

Miscellaneous

     38   8.1  

Integration/Conflicts

     39   8.2  

Effectiveness; Continuing Nature of this Agreement; Severability

     39   8.3  

Amendments; Waivers

     39   8.4  

Information Concerning Financial Condition of the ABL Borrower and its
Subsidiaries

     40   8.5  

Subrogation

     40   8.6  

Application of Payments

     41   8.7  

Submission to Jurisdiction; Certain Waivers

     41   8.8  

WAIVER OF JURY TRIAL.

     41   8.9  

Notices

     42   8.10  

Further Assurances

     43   8.11  

APPLICABLE LAW

     43   8.12  

Binding on Successors and Assigns

     43   8.13  

Section Headings

     44   8.14  

Counterparts

     44   8.15  

Authorization

     44   8.16  

No Third Party Beneficiaries/ Provisions Solely to Define Relative Rights

     44   8.17  

Additional ABL Grantors

     44  

EXHIBITS

Exhibit A – Joinder Agreement (Additional ABL Grantors)

 

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ABL INTERCREDITOR AGREEMENT

This ABL INTERCREDITOR AGREEMENT (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”), is
dated as of August 29, 2017, and entered into by and among PNC BANK, NATIONAL
ASSOCIATION, as agent for the holders of the ABL Obligations (as defined below)
(in such capacity and together with its successors and assigns from time to
time, the “ABL Collateral Agent”) and BNP PARIBAS, as collateral agent for the
holders of the Term Loan Obligations (as defined below) (in such capacity and
together with its successors and assigns from time to time, the “Term Loan
Collateral Agent”) and acknowledged and agreed to by GREEN PLAINS TRADE GROUP
LLC, a Delaware limited liability company (the “ABL Borrower”), GREEN PLAINS
COMMODITY MANAGEMENT LLC (“GP Commodity”) and the other ABL Grantors (as defined
below). Capitalized terms used in this Agreement have the meanings assigned to
them in Section 1 below.

RECITALS

The ABL Borrower, the lenders and agents party thereto, and the ABL Collateral
Agent have entered into the Fourth Amended and Restated Revolving Credit and
Security Agreement dated as of July 28, 2017 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time or, subject to
Section 5.3 hereof, Refinanced, the “ABL Credit Agreement”);

Green Plains Inc. (the “Term Loan Borrower”), the lenders and agents party
thereto, and BNPP, as collateral agent, have entered into that certain Term Loan
Agreement dated as of the date hereof (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, or, subject to
Section 5.3 hereof, Refinanced the “Term Loan Agreement”);

Pursuant to (i) that certain Guaranty dated as of the date hereof, the Term Loan
Borrower and certain of its Subsidiaries (excluding for the avoidance of doubt,
Green Plains Cattle Company LLC, a Delaware limited liability company and its
Subsidiaries (collectively, “GP Cattle”), Green Plains Grain Company, a Delaware
limited liability company and its Subsidiaries (collectively, “GP Grain”) and
the ABL Grantors) (in such capacity, the Term Loan Borrower and such other
guarantors, the “ABL Guarantors”) have agreed to guarantee the ABL Obligations
(the “ABL Guaranty”); and (ii) the Term Loan Agreement, the Term Loan Borrower
has agreed to cause certain current and future Subsidiaries (including, for the
avoidance of doubt, the ABL Grantors, GP Cattle and GP Trade)) (in such
capacity, all such guarantors, the “Term Loan Guarantors” and together with the
Term Loan Borrower, the “Term Loan Obligors”) to agree to guarantee the Term
Loan Obligations pursuant to a Guaranty (the “Term Loan Guaranty”);

To secure the ABL Obligations, (i) the ABL Borrower has granted a Lien on
substantially all of its assets to the ABL Collateral Agent pursuant to that
certain Security Agreement dated as of October 28, 2011 (as amended, as amended,
restated,

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

amended and restated, supplemented or otherwise modified from time to time, the
“ABL Security Agreement”) and the other ABL Collateral Documents and
(ii) concurrently with the execution and delivery of this Agreement, each ABL
Guarantor will grant Liens on substantially all of the assets of such ABL
Guarantor (the “Term Priority Collateral”) to the Pari Passu Agent for the
benefit of, among others, the holders of the ABL Obligations, pursuant to the
terms of the ABL Loan Documents.

To secure the Term Loan Obligations, the Term Loan Obligors (including the ABL
Grantors) have agreed to grant Liens on substantially all of the assets of the
Term Loan Obligors pursuant to the terms of the Term Loan Documents.

Concurrently with the execution and delivery of this Agreement, the Term Loan
Collateral Agent and the Pari Passu Agent will enter into a Term Loan
Intercreditor and Collateral Agency Agreement pursuant to which the Term Loan
Collateral Agent and the Pari Passu Agent will set forth their respective Lien
priorities in, and rights and remedies with respect to, the Term Priority
Collateral.

The ABL Obligations are to be secured (i) by Liens on the ABL Priority
Collateral of the ABL Grantors that are senior in priority to the Liens securing
the Term Loan Obligations on the ABL Priority Collateral pursuant to the terms
of this Agreement and (ii) by Liens on the Term Priority Collateral of the ABL
Guarantors that are junior in priority to the Liens securing the Term Loan
Obligations on the Term Priority Collateral pursuant to the terms of the Term
Loan Intercreditor and Collateral Agency Agreement;

The Term Loan Obligations are to be secured (i) by Liens on the Term Priority
Collateral that are senior in priority to the Liens securing the ABL Obligations
on the Term Priority Collateral pursuant to the terms of the Term Loan
Intercreditor and Collateral Agency Agreement, (ii) by Liens on the ABL Priority
Collateral of the ABL Grantors that are junior in priority to the Liens securing
the ABL Obligations on the ABL Priority Collateral of the ABL Grantors pursuant
to the terms of this Agreement, and (iii) by Liens on certain assets of GP
Cattle and GP Grain which assets, for the avoidance of doubt, shall not serve as
collateral to secure any ABL Obligations. The ABL Loan Documents and the Term
Loan Documents provide, among other things, that the parties thereto shall set
forth in this Agreement their respective rights and remedies with respect to the
ABL Priority Collateral; and

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, each of the ABL Collateral Agent (on
behalf of each ABL Claimholder) and the Term Loan Collateral Agent (on behalf of
each Term Loan Claimholder), intending to be legally bound, hereby agrees as
follows:

AGREEMENT

SECTION 1.    Definitions.

1.1    Defined Terms. As used in this Agreement, the following terms shall have
the following meanings:

“ABL Borrower” has the meaning set forth in the Preamble to this Agreement.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“ABL Claimholders” means, at any relevant time, the holders of ABL Obligations
at that time, including the ABL Lenders and the agents under the ABL Loan
Documents.

“ABL Collateral Agent” has the meaning set forth in the Preamble to this
Agreement.

“ABL Collateral Documents” means any agreement, document or instrument, in each
case pursuant to which a Lien is granted by an ABL Grantor securing any ABL
Obligations or pursuant to which any such Lien is perfected.

“ABL Credit Agreement” has the meaning set forth in the Recitals to this
Agreement.

“ABL Debt” means the Indebtedness now or hereafter incurred pursuant to the ABL
Loan Documents.

“ABL Grantor” means the ABL Borrower, GP Commodity and each Subsidiary of the
ABL Borrower and GP Commodity that has or may from time to time hereafter
execute and deliver any ABL Collateral Document as a “grantor” or “pledgor” (or
the equivalent thereof) to secure any ABL Obligations.

“ABL Guarantors” has the meaning set forth in the Recitals to this Agreement.

“ABL Guaranty” has the meaning set forth in the Recitals to this Agreement.

“ABL Lenders” means the “Lenders” under and as defined in the ABL Loan
Documents.

“ABL Loan Documents” means the ABL Credit Agreement and the Other Documents (as
defined in the ABL Credit Agreement) and each of the other agreements, documents
and instruments entered into for the purpose of evidencing, governing, securing
or perfecting the ABL Obligations and any other document or instrument executed
or delivered at any time in connection with any ABL Obligations, including any
intercreditor or joinder agreement among holders of ABL Obligations, to the
extent such are effective at the relevant time, as each may be amended,
restated, amended and restated, supplemented, replaced or Refinanced or
otherwise modified from time to time in accordance with the provisions of this
Agreement.

“ABL Obligations” means the “Obligations” or similar term as defined in the ABL
Credit Agreement.

“ABL Pledged Collateral” has the meaning set forth in Section 5.5.

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“ABL Priority Collateral” means, at any time, all of the assets and property of
any ABL Grantor, whether real, personal or mixed, in which the holders of ABL
Obligations and the holders of Term Loan Obligations (or their respective
Collateral Agents) hold, purport to hold or are required to hold, a security
interest at such time (or, in the case of the ABL Obligations, are deemed
pursuant to Section 2 to hold a security interest), including any property of
any ABL Grantor subject to Liens granted pursuant to Section 6 to secure both
ABL Obligations and Term Loan Obligations. For the avoidance of doubt, ABL
Priority Collateral shall, at no time, include any assets or property, whether
real, personal or mixed, of any Person other than the assets and property of the
ABL Grantors.

“ABL Security Agreement” has the meaning set forth in the Recitals to this
Agreement.

“Affiliate” means, with respect to a specified Person, (a) any other Person
that, directly or indirectly, Controls, is Controlled by or is under common
Control with the Person specified or is a director or officer of the Person
specified or (b) any other Person that directly or indirectly owns 10% or more
of any class of equity interests of the Person specified.

“Agreement” has the meaning set forth in the Preamble to this Agreement.

“Bank Product Obligations” means, all obligations and liabilities (whether
direct or indirect, absolute or contingent, due or to become due or now existing
or hereafter incurred) (including, without limitation, Cash Management
Liabilities (as defined in the ABL Credit Agreement) of any ABL Grantor, whether
on account of principal, interest, reimbursement obligations, fees indemnities,
costs, expenses or otherwise, which may arise under, out of, or in connection
with any treasury, investment, depository, clearing house, wire transfer, cash
management or automated clearing house transfers of funds services or any
related services, to any Person permitted to be a secured party in respect of
such obligations under the ABL Loan Documents.

“Bankruptcy Case” means a case under the Bankruptcy Code or any other Bankruptcy
Law.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.

“Claimholders” means the ABL Claimholders and/or the Term Loan Claimholders, as
the context may require.

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Collateral Agent” means any ABL Collateral Agent and/or any Term Loan
Collateral Agent, as the context may require.

“Collateral Documents” means the ABL Collateral Documents and the Term
Collateral Documents.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Declined Liens” has the meaning set forth in Section 2.3.

“DIP Financing” has the meaning set forth in Section 6.1.

“Discharge of ABL Obligations” means, except to the extent otherwise expressly
provided in Section 5.6, each of the following has occurred:

(a)    payment in full in cash of the principal of and interest (including
interest accruing on or after the commencement of any Insolvency or Liquidation
Proceeding, whether or not such interest would be allowed in such Insolvency or
Liquidation Proceeding), on all Indebtedness outstanding under the ABL Loan
Documents;

(b)    payment in full in cash of all Hedging Obligations and Bank Product
Obligations each constituting ABL Obligations or the cash collateralization of
all such Hedging Obligations and Bank Product Obligations on terms satisfactory
to each applicable counterparty (or the making of other arrangements
satisfactory to the applicable counterparty);

(c)    payment in full in cash of all other ABL Obligations (including fees,
expenses and other charges that pursuant to the ABL Loan Documents continue to
accrue after the commencement of any Insolvency or Liquidation Proceeding,
whether or not such fees, expenses and other charges are allowed or allowable in
such Insolvency or Liquidation Proceeding) that are due and payable or otherwise
accrued and owing at or prior to the time such principal and interest are paid
(other than any indemnification obligations for which no claim or demand for
payment, whether oral or written, has been made at such time);

(d)    termination or expiration of all commitments, if any, to extend credit
that would constitute ABL Obligations; and

(e)    termination or cash collateralization (in an amount and manner reasonably
satisfactory to the applicable letter of credit issuer, but in no event greater
than 105% of the aggregate undrawn face amount), or the making of other
arrangements satisfactory to the applicable letter of credit issuer of all
letters of credit issued under the ABL Loan Documents;

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

provided, that the Discharge of ABL Obligations shall be deemed not to have
occurred if any ABL Loan Document is Refinanced in accordance with Section 5.3
and such Refinanced Indebtedness is then in effect and has not itself been
Discharged or Refinanced in accordance with Section 5.3.

“Discharge of Term Loan Obligations” means, except to the extent otherwise
expressly provided in Section 5.6, each of the following has occurred:

(a)    payment in full in cash of the principal of and interest (including
interest accruing on or after the commencement of any Insolvency or Liquidation
Proceeding, whether or not such interest would be allowed in such Insolvency or
Liquidation Proceeding), on all Indebtedness outstanding under the Term Loan
Documents;

(b)    payment in full in cash of all Hedging Obligations constituting Term Loan
Obligations or the cash collateralization of all such Hedging Obligations on
terms satisfactory to each applicable counterparty (or the making of other
arrangements satisfactory to the applicable counterparty);

(c)    payment in full in cash of all other Term Loan Obligations that are due
and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid (other than any indemnification obligations for
which no claim or demand for payment, whether oral or written, has been made at
such time); and

(d)    termination or expiration of all commitments, if any, to extend credit
that would constitute Term Loan Obligations;

provided, that the Discharge of Term Loan Obligations shall be deemed not to
have occurred if any Term Loan Document is Refinanced in accordance with
Section 5.3 and such Refinanced Indebtedness is then in effect and has not
itself been Discharged or Refinanced in accordance with Section 5.3.

“Disposition” has the meaning set forth in Section 5.1(b).

“Enforcement Action” means any action to:

(a)    foreclose, execute, levy, or collect on, take possession or control of
(other than for purposes of perfection), sell or otherwise realize upon
(judicially or non-judicially), or lease, license, or otherwise dispose of
(whether publicly or privately), ABL Priority Collateral, or otherwise exercise
or enforce remedial rights with respect to ABL Priority Collateral under the ABL
Loan Documents or the Term Loan Documents (including by way of setoff,
recoupment, notification of a public or private sale or other disposition
pursuant to the UCC or other applicable law, notification to account debtors,
notification to depositary banks under deposit account control agreements, or
exercise of rights under landlord consents, if applicable);

(b)    solicit bids from third Persons, approve bid procedures for any proposed
disposition of ABL Priority Collateral, to conduct the liquidation or
disposition of ABL Priority Collateral or engage or retain sales brokers,
marketing agents, investment bankers, accountants, appraisers, auctioneers, or
other third Persons for the purposes of valuing, marketing, promoting, and
selling ABL Priority Collateral;

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c)    receive a transfer of ABL Priority Collateral in satisfaction of
Indebtedness or any other Obligation secured thereby;

(d)    otherwise enforce a security interest or exercise another right or
remedy, as a secured creditor or otherwise, pertaining to the ABL Priority
Collateral at law, in equity, or pursuant to the ABL Loan Documents or Term Loan
Documents, in each case to the extent relating to the ABL Priority Collateral
(including the commencement of applicable legal proceedings or other actions
with respect to all or any portion of the ABL Priority Collateral to facilitate
the actions described in the preceding clauses, and exercising voting rights in
respect of equity interests comprising ABL Priority Collateral); or

(e)    effectuate or cause the Disposition of ABL Priority Collateral by any ABL
Grantor after the occurrence and during the continuation of an event of default
under the ABL Loan Documents or the Term Loan Documents with the consent of the
ABL Collateral Agent (or ABL Claimholders) or the Term Loan Collateral Agent (or
Term Loan Claimholders), as applicable.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

“GP Cattle” has the meaning set forth in the Recitals to this Agreement.

“GP Commodity” has the meaning set forth in the Preamble to this Agreement.

“GP Grain” has the meaning set forth in the Recitals to this Agreement.

“Hedge Agreement” means a Swap Contract entered into by an ABL Grantor with a
counterparty as permitted under the ABL Loan Documents.

“Hedging Obligation” of any Person means any obligation of such Person pursuant
to any Hedge Agreement, including, without limitation, any Hedge Liabilities (as
defined in the ABL Credit Agreement).

“Indebtedness” means and includes all indebtedness for borrowed money; for the
avoidance of doubt, “Indebtedness” shall not include reimbursement or other
obligations in respect of letters of credit or Hedging Obligations.

“Insolvency or Liquidation Proceeding” means:

(a)    any voluntary or involuntary case or proceeding under the Bankruptcy Code
with respect to any ABL Grantor;

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b)    any other voluntary or involuntary insolvency, reorganization or
Bankruptcy Case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any ABL Grantor or with
respect to a material portion of their respective assets;

(c)    any liquidation, dissolution, reorganization or winding up of any ABL
Grantor whether voluntary or involuntary and whether or not involving insolvency
or bankruptcy; or

(d)    any assignment for the benefit of creditors or any other marshaling of
assets and liabilities of any ABL Grantor.

“Joinder Agreement” means a supplement to this Agreement in the form of Exhibit
A hereto required to be executed pursuant to Section 8.17 hereof.

“Lien” means any lien (including, judgment liens and liens arising by operation
of law), mortgage, pledge, assignment, security interest, charge or encumbrance
of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement, and any lease in the nature
thereof) and any option, call, trust (whether contractual, statutory, deemed,
equitable, constructive, resulting or otherwise), UCC financing statement or
other preferential arrangement having the practical effect of any of the
foregoing, including any right of set-off or recoupment.

“New ABL Agent” has the meaning set forth in Section 5.6(a).

“New ABL Debt Notice” has the meaning set forth in Section 5.6(a).

“New Term Loan Agent” has the meaning set forth in Section 5.6(b).

“New Term Debt Notice” has the meaning set forth in Section 5.6(b).

“Obligations” means all obligations of every nature of each ABL Grantor from
time to time owed to any agent or trustee, the ABL Claimholders, the Term Loan
Claimholders or any of them or their respective Affiliates, in each case, under
the ABL Loan Documents, the Term Loan Documents or Hedge Agreements, whether for
principal, interest or payments for early termination of Swap Contracts, fees,
expenses, indemnification or otherwise and all guarantees of any of the
foregoing and including any interest and fees that accrue after the commencement
by or against any Person of any proceeding under any Bankruptcy Law naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“Pari Passu Agent” shall mean BNP Paribas, in its capacity as collateral agent
on behalf of the holders of the ABL Obligations, holders of the ABL-Cattle
Obligations (as defined in the Term Loan Intercreditor and Collateral Agency
Agreement) and the holders of the ABL-Grain Obligations (as defined in the Term
Loan Intercreditor and Collateral Agency Agreement).

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Pay-Over Amount” has the meaning set forth in Section 6.3(b).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

“Post-Petition Interest” means interest, fees, expenses and other charges that
pursuant to the ABL Loan Documents or the Term Loan Documents, as applicable,
continue to accrue after the commencement of any Insolvency or Liquidation
Proceeding, whether or not such interest, fees, expenses and other charges are
allowed or allowable under the Bankruptcy Law or in any such Insolvency or
Liquidation Proceeding.

“Purchase Event” has the meaning set forth in Section 5.7.

“Purchase Notice” has the meaning set forth in Section 5.7.

“Purchase Period” has the meaning set forth in Section 5.7.

“Purchase Price” has the meaning set forth in Section 5.7.

“Purchasing Creditors” has the meaning set forth in Section 5.7.

“Recovery” has the meaning set forth in Section 6.5.

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, modify, supplement, restructure, replace, refund or repay, or to
issue other Indebtedness in exchange or replacement for, such Indebtedness in
whole or in part and regardless of whether the principal amount of such
Refinancing Indebtedness is the same, greater than or less than the principal
amount of the Refinanced Indebtedness. “Refinanced” and “Refinancing” shall have
correlative meanings.

“Short Fall” has the meaning set forth in Section 6.3(b).

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.

“Swap Contract” means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

options, bond or bond price or bond index swaps or options for forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
such obligations or liabilities under any Master Agreement.

“ Term Loan Adequate Protection Payments” has the meaning set forth in
Section 6.3(b).

“Term Loan Agreement” has the meaning set forth in the Recitals to this
Agreement.

“Term Loan Borrower” has the meaning set forth in the Recitals to this
Agreement.

“Term Loan Claimholders” means, at any relevant time, the holders of Term Loan
Obligations at that time, including the Term Loan Lenders and the agents under
the Term Loan Documents.

“Term Loan Collateral Documents” means the Collateral Documents (as defined in
the Term Loan Agreement) and any other agreement, document or instrument, in
each case pursuant to which a Lien is granted by an ABL Grantor securing any
Term Loan Obligations or pursuant to which any such Lien is perfected.

“Term Loan Collateral Agent” has the meaning set forth in the Recitals in this
Agreement.

“Term Loan Debt” means the Indebtedness now or hereafter incurred pursuant to
the Term Loan Documents.

“Term Loan Documents” means the Term Loan Agreement and the Loan Documents (as
defined in the Term Loan Agreement) and each of the other agreements, documents
and instruments entered into for the purpose of evidencing, governing, securing
or perfecting the Term Loan Obligations, and any other document or instrument
executed or delivered at any time in connection with any Term Loan Obligations,
including any intercreditor or joinder agreement among holders of Term Loan
Obligations to the extent such are effective at the relevant time, as each may
be amended, restated, amended and restated, supplemented, replaced or Refinanced
or otherwise modified from time to time in accordance with the provisions of
this Agreement.

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Term Loan Guarantors” has the meaning set forth in the Recitals to this
Agreement.

“Term Loan Guaranty” has the meaning set forth in the Recitals to this
Agreement.

“Term Loan Intercreditor and Collateral Agency Agreement” has the meaning set
forth in the Recitals in this Agreement.

“Term Loan Lenders” means the “Lenders” under and as defined in the Term Loan
Agreement.

“Term Loan Mortgages” means a collective reference to each mortgage, deed of
trust and any other document or instrument under which any Lien on real property
owned or leased by any ABL Grantor is granted to secure any Term Loan
Obligations or under which rights or remedies with respect to any such Liens are
governed.

“Term Loan Obligations” means all “ Obligations” or similar term as defined in
the Term Loan Agreement.

“Term Loan Obligors” has the meaning set forth in the Recitals to this
Agreement.

“Term Priority Collateral” has the meaning set forth in the Recitals to this
Agreement.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

1.2    Terms Generally. The definitions of terms in this Agreement shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise:

(a)    any definition of or reference herein to any agreement, instrument or
other document, shall be construed as referring to such agreement, instrument or
other document, as amended, restated, amended and restated, supplemented or
otherwise modified from time to time to the extent permitted herein and any
reference herein to any statute or regulations shall include any amendment,
renewal, extension or replacement thereof;

(b)    any reference herein to any Person shall be construed to include such
Person’s successors and assigns from time to time;

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c)    the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof;

(d)    all references herein to Sections shall be construed to refer to Sections
of this Agreement; and

(e)    the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

SECTION 2.    Lien Priorities.

2.1    Relative Priorities. Notwithstanding the date, time, method, manner or
order of grant, attachment or perfection of any Liens securing the Term Loan
Obligations granted on the ABL Priority Collateral or of any Liens securing the
ABL Obligations granted on the ABL Priority Collateral and notwithstanding any
provision of the UCC or any other applicable law or the Term Loan Documents or
any defect or deficiencies in, or failure to perfect or lapse in perfection of,
or avoidance as a fraudulent conveyance or otherwise of, the Liens on the ABL
Priority Collateral securing the ABL Obligations, the subordination of such
Liens to any other Liens, or any other circumstance whatsoever, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against any
ABL Grantor, the Term Loan Collateral Agent, for itself and on behalf of each
other Term Loan Claimholder, hereby agrees that:

(a)    any Lien on the ABL Priority Collateral securing any ABL Obligations now
or hereafter held by or on behalf of the ABL Collateral Agent or any ABL
Claimholders or any agent or trustee therefor, regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be senior in all respects and prior to any Lien on the ABL
Priority Collateral securing any Term Loan Obligations; and

(b)    any Lien on the ABL Priority Collateral securing any Term Loan
Obligations now or hereafter held by or on behalf of the Term Loan Collateral
Agent, any Term Loan Claimholders or any agent or trustee therefor regardless of
how acquired, whether by grant, possession, statute, operation of law,
subrogation or otherwise, shall be junior and subordinate in all respects to all
Liens on the ABL Priority Collateral securing any ABL Obligations. All Liens on
the ABL Priority Collateral securing any ABL Obligations shall be and remain
senior in all respects and prior to all Liens on the ABL Priority Collateral
securing any Term Loan Obligations for all purposes, whether or not such Liens
securing any ABL Obligations are subordinated to any Lien securing any other
obligation of any ABL Grantor.

2.2    Prohibition on Contesting Liens; No Marshaling. Each of the Term Loan
Collateral Agent, for itself and on behalf of each other Term Loan Claimholder,
and the ABL Collateral Agent, for itself and on behalf of each other ABL

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Claimholder, agrees that it will not (and hereby waives any right to) directly
or indirectly contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the priority,
validity, perfection, extent or enforceability of a Lien held, or purported to
be held, by or on behalf of any of the ABL Claimholders in the ABL Priority
Collateral or by or on behalf of any of the Term Loan Claimholders in the ABL
Priority Collateral, as the case may be, or the amount, nature or extent of the
ABL Obligations or Term Loan Obligations or the provisions of this Agreement;
provided, that nothing in this Agreement shall be construed to prevent or impair
the rights of the ABL Collateral Agent or any other ABL Claimholder to enforce
this Agreement, including the provisions of this Agreement relating to the
priority of the Liens on the ABL Priority Collateral securing the ABL
Obligations as provided in Sections 2.1 and 3.1. Until the Discharge of ABL
Obligations, neither the Term Loan Collateral Agent nor any other Term Loan
Claimholder will assert any marshaling, appraisal, valuation or other similar
right that may otherwise be available to a junior secured creditor.

2.3    No New Liens. So long as the Discharge of ABL Obligations has not
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against any ABL Grantor, no ABL Grantor shall:

(a)    grant or permit any additional Liens on any asset or property of such ABL
Grantor to secure any Term Loan Obligation unless it has granted or concurrently
grants a Lien on such asset or property to secure the ABL Obligations, the
parties hereto agreeing that any such Lien shall be subject to Section 2.1;
provided that this provision will not be violated with respect to any ABL
Obligations if the ABL Collateral Agent is given a reasonable opportunity to
accept a Lien on any asset or property of any ABL Grantor and either the ABL
Borrower or the ABL Collateral Agent states in writing that the ABL Loan
Documents prohibit the ABL Collateral Agent from accepting a Lien on such asset
or property of the ABL Grantor, or the ABL Collateral Agent otherwise expressly
declines to accept a Lien on such asset or property of the ABL Grantor (any such
prohibited or declined lien, a “ABL Declined Lien”).

(b)    grant or permit any additional Liens on any asset or property of such ABL
Grantor to secure any ABL Obligations unless it has granted or concurrently
grants a Lien on such asset or property to secure the Term Loan Obligations;
provided that this provision will not be violated with respect to any Term Loan
Obligations if the Term Loan Collateral Agent is given a reasonable opportunity
to accept a Lien on any asset or property of any ABL Grantor and either the ABL
Borrower or the Term Loan Collateral Agent states in writing that the Term Loan
Documents prohibit the Term Loan Collateral Agent from accepting a Lien on such
asset or property of the ABL Grantor, or the Term Loan Collateral Agent
otherwise expressly declines to accept a Lien on such asset or property of the
ABL Grantor (any such prohibited or declined lien, a “Term Loan Declined Lien”
and, together with the ABL Declined Liens, the “Declined Liens”).

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

If the Term Loan Collateral Agent or any Term Loan Claimholder shall hold any
Lien on any assets or property of any ABL Grantor securing any Term Loan
Obligations that are not also subject to the first-priority Liens, other than
any Declined Liens, securing all ABL Obligations under the ABL Collateral
Documents, the Term Loan Collateral Agent or Term Loan Claimholder (i) shall
notify the ABL Collateral Agent promptly upon becoming aware thereof and, unless
such ABL Grantor shall promptly grant a similar Lien, other than any such Lien
that would constitute a Declined Lien, on such assets or property to the ABL
Collateral Agent as security for the ABL Obligations, the Term Loan Collateral
Agent and Term Loan Claimholders shall be deemed to hold and have held such Lien
for the benefit of the ABL Collateral Agent and the other ABL Claimholders,
other than any ABL Claimholders whose ABL Loan Documents prohibit them from
taking such Liens, as security for the ABL Obligations. To the extent that the
foregoing provisions are not complied with for any reason, without limiting any
other rights and remedies available to any ABL Collateral Agent and/or the ABL
Claimholders, the Term Loan Collateral Agent, on behalf of each Term Loan
Claimholder, agrees that any amounts received by or distributed to any of them
pursuant to or as a result of Liens granted in contravention of this Section 2.3
shall be subject to Section 4.2.

Notwithstanding anything in this Agreement to the contrary, prior to the
Discharge of the ABL Obligations, cash and cash equivalents may be pledged to
secure ABL Obligations consisting of reimbursement obligations in respect of
letters of credit issued pursuant to the ABL Loan Documents without granting a
Lien thereon to secure any Term Loan Obligations. Nothing in this Section 2.3
shall apply to any assets or property of any Person other than the ABL Grantors.

2.4    Perfection of Liens. Except for the arrangements contemplated by
Section 5.5, none of the ABL Collateral Agent or the ABL Claimholders shall be
responsible for perfecting and maintaining the perfection of Liens with respect
to the ABL Priority Collateral for the benefit of the Term Loan Collateral Agent
or the Term Loan Claimholders. The provisions of this Agreement are intended
solely to govern the respective Lien priorities as between the ABL Claimholders
on the one hand and the Term Loan Claimholders on the other hand with respect to
the ABL Priority Collateral and such provisions shall not impose on the ABL
Collateral Agent, the ABL Claimholders, the Term Loan Collateral Agent, the Term
Loan Claimholders or any agent or trustee therefor any obligations in respect of
the disposition of proceeds of any ABL Priority Collateral which would conflict
with prior-perfected claims therein in favor of any other Person or any order or
decree of any court or Governmental Authority or any applicable law.

2.5    Nature of ABL Obligations. Each Term Loan Collateral Agent, on behalf of
itself and each Term Loan Claimholder represented by it, acknowledges that a
portion of the ABL Obligations represents, or may in the future represent, debt
that is revolving in nature and that the amount thereof that may be outstanding
at any time or from time to time may be increased or reduced and subsequently
re-borrowed, and that, the terms of the ABL Loan Documents and the ABL
Obligations may be modified, extended or amended from time to time, and that the
aggregate amount of the ABL Obligations may be increased, replaced or
refinanced, in each event, without notice to or

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

consent by the Term Loan Collateral Agents or the other Term Loan Claimholders
and without affecting the provisions hereof. The lien priorities provided in
Section 2.1 shall not be altered or otherwise affected by any such amendment,
modification, supplement, extension, repayment, reborrowing, increase,
replacement, renewal, restatement or refinancing of either the ABL Obligations
or the Term Loan Obligations, or any portion thereof.

SECTION 3.    Enforcement.

3.1    Exercise of Remedies.

(a)    Until the Discharge of ABL Obligations has occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against any ABL
Grantor, the Term Loan Collateral Agent and the Term Loan Claimholders:

(1)    will not commence or maintain, or seek to commence or maintain, any
Enforcement Action or otherwise exercise any rights or remedies with respect to
the ABL Priority Collateral;

(2)    will not contest, protest or object to any foreclosure proceeding or
action brought by the ABL Collateral Agent or any ABL Claimholder or any other
exercise by the ABL Collateral Agent or any ABL Claimholder of any rights and
remedies under the ABL Loan Documents or otherwise, in each case, to the extent
relating to the ABL Priority Collateral (including any Enforcement Action
initiated by or supported by the ABL Collateral Agent or any ABL Claimholder)
and

(3)    will not object to the forbearance by the ABL Collateral Agent or any ABL
Claimholder from bringing or pursuing any foreclosure proceeding or action or
any other exercise of any rights or remedies relating to the ABL Priority
Collateral,

in each case so long as any proceeds received by the ABL Collateral Agent in
excess of those necessary to achieve a Discharge of ABL Obligations are
distributed in accordance with Section 4.1 and applicable law.

(b)    Until the Discharge of ABL Obligations has occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against any ABL
Grantor, the ABL Collateral Agent and the ABL Claimholders shall have the
exclusive right to commence and maintain an Enforcement Action or otherwise
enforce rights, exercise remedies (including set-off, recoupment and the right
to credit bid their debt, except that Term Loan Collateral Agent shall have the
credit bid rights set forth in Section 3.1(c)(5)), in each case, with respect to
the ABL Priority Collateral, and subject to Section 5.1, make determinations
regarding the release, disposition, or restrictions with respect to the ABL
Priority Collateral without any consultation with or the consent of the Term
Loan Collateral Agent or any other Term Loan Claimholder; provided that

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

any proceeds received by the ABL Collateral Agent in excess of those necessary
to achieve a Discharge of ABL Obligations are distributed in accordance with
Section 4.1 and applicable law. In commencing or maintaining any Enforcement
Action or otherwise exercising rights and remedies with respect to the ABL
Priority Collateral, the ABL Collateral Agent and the ABL Claimholders may
enforce the provisions of the ABL Loan Documents and exercise remedies
thereunder, in each case, with respect to ABL Priority Collateral, all in such
order and in such manner as they may determine in the exercise of their sole
discretion in compliance with any applicable law and without consultation with
the Term Loan Collateral Agent or any Term Loan Claimholder and regardless of
whether any such exercise is adverse to the interest of any Term Loan
Claimholder. Such exercise and enforcement shall include the rights of an agent
appointed by them to sell or otherwise dispose of ABL Priority Collateral upon
foreclosure, to incur expenses in connection with such sale or disposition, and
to exercise all the rights and remedies of a secured creditor under the UCC and
of a secured creditor under Bankruptcy Laws of any applicable jurisdiction.

(c)    Notwithstanding the foregoing, with respect to ABL Priority Collateral or
an ABL Grantor, the Term Loan Collateral Agent and any other Term Loan
Claimholder may:

(1)    file a claim or statement of interest with respect to the Term Loan
Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against any ABL Grantor;

(2)    take any action not adverse to the priority status of the Liens on the
ABL Priority Collateral securing the ABL Obligations, or the rights of any ABL
Collateral Agent or the ABL Claimholders to exercise remedies in respect
thereof, in order to create, perfect, preserve or protect its Lien on the ABL
Priority Collateral and with respect to any ABL Pledged Collateral, take
possession or control of such ABL Priority Collateral so long as the ABL
Collateral Agent elects in writing not to take possession or control thereof;

(3)    file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Term
Loan Claimholders, including any claims secured by the ABL Priority Collateral,
if any, in each case in accordance with the terms of this Agreement;

(4)    vote on any plan of reorganization, arrangement, compromise or
liquidation, file any proof of claim, make other filings and make any arguments
and motions that are, in each case, in accordance with the terms of this
Agreement, with respect to the Term Loan Obligations and the ABL Priority
Collateral; provided that no filing of any claim or vote, or pleading related to
such claim or vote, to accept or reject

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

a disclosure statement, plan of reorganization, arrangement, compromise or
liquidation, or any other document, agreement or proposal similar to the
foregoing by the Term Loan Collateral Agent or any other Term Loan Claimholder
may be inconsistent with the provisions of this Agreement; and

(5)    bid for or purchase ABL Priority Collateral at any public, private or
judicial foreclosure upon such ABL Priority Collateral initiated by the ABL
Collateral Agent or any other ABL Claimholder, or any sale of ABL Priority
Collateral during an Insolvency or Liquidation Proceeding; provided that such
bid may not include a “credit bid” in respect of any Term Loan Obligations
unless the cash proceeds of such bid are otherwise sufficient to cause the
Discharge of ABL Obligations; and

(6)    engage consultants and perform audits, examinations, and appraisals
relating to the enforcement of Liens on any ABL Priority Collateral so long as
such actions are not adverse to the rights of the ABL Collateral Agent to
exercise remedies thereof and do not materially affect, in the reasonable
discretion of the ABL Collateral Agent, the value of the ABL Priority
Collateral.

The Term Loan Collateral Agent, for itself and on behalf of each other Term Loan
Claimholder, agrees that it will not take or receive any ABL Priority Collateral
or any proceeds of ABL Priority Collateral in connection with the exercise of
any right or remedy (including set-off and recoupment) with respect to any ABL
Priority Collateral in its capacity as a creditor, unless and until the
Discharge of ABL Obligations has occurred. Without limiting the generality of
the foregoing, unless and until the Discharge of ABL Obligations has occurred,
except as expressly provided in Section 6.3(b) and this Section 3.1(c), the sole
right of the Term Loan Collateral Agent and the Term Loan Claimholders with
respect to the ABL Priority Collateral is to hold a Lien on the ABL Priority
Collateral pursuant to the Term Loan Collateral Documents for the period and to
the extent granted therein and to receive a share of the proceeds thereof, if
any, after the Discharge of ABL Obligations has occurred.

(d)    Subject to Sections 3.1(c) and 6.3(b):

(1)    the Term Loan Collateral Agent, for itself and on behalf of each other
Term Loan Claimholder, agrees that the Term Loan Collateral Agent and the Term
Loan Claimholders will not take any action with respect to any ABL Priority
Collateral that would hinder any exercise of remedies with respect to the ABL
Priority Collateral under the ABL Loan Documents or is otherwise prohibited
hereunder, including any sale, lease, exchange, transfer or other disposition of
the ABL Priority Collateral, whether by foreclosure or otherwise;

(2)    the Term Loan Collateral Agent, for itself and on behalf of each other
Term Loan Claimholder, hereby waives any and all

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

rights it or the Term Loan Claimholders may have as a junior lien creditor or
otherwise to object to the manner in which the ABL Collateral Agent or any other
ABL Claimholder seeks to enforce or collect the ABL Obligations against any ABL
Grantor or the Liens securing the ABL Obligations granted in any of the ABL
Priority Collateral undertaken in accordance with this Agreement, regardless of
whether any action or failure to act by or on behalf of the ABL Collateral Agent
or any other ABL Claimholder is adverse to the interest of any Term Loan
Claimholder; and

(3)    the Term Loan Collateral Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in the Term Loan Collateral
Documents or any other Term Loan Document (other than this Agreement) shall be
deemed to restrict in any way the rights and remedies of the ABL Collateral
Agent or any other ABL Claimholder, in each case, with respect to the ABL
Priority Collateral as set forth in this Agreement and the ABL Loan Documents.

(e)    Except as specifically set forth in this Agreement, the Term Loan
Collateral Agent and the other Term Loan Claimholders may exercise rights and
remedies as unsecured creditors against the ABL Grantor that has guaranteed or
granted Liens to secure the Term Loan Obligations in accordance with the terms
of the Term Loan Documents and applicable law (other than initiating or joining
in an involuntary case or proceeding under any Insolvency or Liquidation
Proceeding with respect to any ABL Grantor); provided that in the event that any
Term Loan Claimholder becomes a judgment Lien creditor in respect of ABL
Priority Collateral as a result of its enforcement of its rights as an unsecured
creditor with respect to the Term Loan Obligations, such judgment Lien shall be
subject to the terms of this Agreement for all purposes (including in relation
to the ABL Obligations) in the same manner as the other Liens on the Term Loan
Priority Collateral securing the Term Loan Obligations are subject to this
Agreement.

(f)    Except as specifically set forth in Section 3.1(d), nothing in this
Agreement shall prohibit the receipt by the Term Loan Collateral Agent or any
other Term Loan Claimholder of the required payments of interest, principal and
other amounts owed in respect of the Term Loan Obligations so long as such
receipt is not the direct or indirect result of the exercise by the Term Loan
Collateral Agent or any other Term Loan Claimholder of rights or remedies as a
secured creditor (including set-off and recoupment) or enforcement in
contravention of this Agreement of any Lien in any assets or property of the ABL
Grantor held by any of them or as a result of any other violation by any Term
Loan Claimholder of the express terms of this Agreement. Nothing in this
Agreement impairs or otherwise adversely affects any rights or remedies the ABL
Collateral Agent or any other ABL Claimholder may have with respect to the ABL
Priority Collateral. Nothing in this Agreement impairs or otherwise adversely
affects any rights or remedies the Term Loan Collateral Agent or Term Loan
Claimholders may have with respect to the Term Priority Collateral.

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3.2    Actions Upon Breach; Specific Performance. If any Term Loan Claimholder,
in contravention of the terms of this Agreement, in any way takes, attempts to
or threatens to take any action with respect to the ABL Priority Collateral
(including any attempt to realize upon or enforce any remedy with respect to
this Agreement), or fails to take any action required by this Agreement with
respect to the ABL Priority Collateral, this Agreement shall create an
irrebutable presumption and admission by such Term Loan Claimholder that relief
against such Term Loan Claimholder by injunction, specific performance and/or
other appropriate equitable relief is necessary to prevent irreparable harm to
the ABL Claimholders, it being understood and agreed by the Term Loan Collateral
Agent on behalf of each Term Loan Claimholder that (i) the ABL Claimholders’
damages from actions of any Term Loan Claimholder in respect of the ABL Priority
Collateral may at that time be difficult to ascertain and may be irreparable,
and (ii) each Term Loan Claimholder waives any defense that any ABL Grantor
and/or the ABL Claimholders cannot demonstrate damage and/or be made whole by
the awarding of damages, in each case in respect of the ABL Priority Collateral.
Each of the ABL Collateral Agent and the Term Loan Collateral Agent may demand
specific performance of this Agreement. The ABL Collateral Agent, on behalf of
itself and each other ABL Claimholder under the ABL Loan Documents, and the Term
Loan Collateral Agent, on behalf of itself and each other Term Loan Claimholder
under the Term Loan Documents, hereby irrevocably waive any defense based on the
adequacy of a remedy at law and any other defense which might be asserted to bar
the remedy of specific performance in any action which may be brought by the ABL
Collateral Agent or the ABL Claimholders or the Term Loan Collateral Agent or
the Term Loan Claimholders, as the case may be, in each case in respect of the
ABL Priority Collateral. No provision of this Agreement shall constitute or be
deemed to constitute a waiver by the ABL Collateral Agent on behalf of itself
and each other ABL Claimholder or the Term Loan Collateral Agent on behalf of
itself and each other Term Loan Claimholder of any right to seek damages from
any Person in connection with any breach or alleged breach of this Agreement.

SECTION 4.    Payments.

4.1    Application of Proceeds. So long as the Discharge of ABL Obligations has
not occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against any ABL Grantor, any ABL Priority Collateral or any
proceeds thereof received in connection with any Enforcement Action or other
exercise of remedies by the ABL Collateral Agent or any ABL Claimholder, in each
case with respect to the ABL Priority Collateral, shall be applied by the ABL
Collateral Agent to the ABL Obligations in such order as specified in the
relevant ABL Loan Documents; provided, that any non-cash Collateral or non-cash
proceeds may be held by the ABL Collateral Agent as ABL Priority Collateral
unless the failure to apply such amounts would be commercially unreasonable.
Upon the Discharge of ABL Obligations, the ABL Collateral Agent shall, in the
following order, (i) unless a Discharge of Term Loan Obligations has already
occurred, deliver any remaining proceeds of ABL Priority

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Collateral held by it to the Term Loan Collateral Agent to be applied by the
Term Loan Collateral Agent to the Term Loan Obligations in such order as
specified in the Term Loan Documents until a Discharge of Term Loan Obligations
and (ii) if a Discharge of Term Loan Obligations has already occurred, deliver
such proceeds of ABL Priority Collateral to the ABL Grantor, its successors or
assigns from time to time, or to whomever may be lawfully entitled to receive
the same.

4.2    Payments Over. (a) So long as the Discharge of ABL Obligations has not
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against any ABL Grantor, any ABL Priority Collateral or any
proceeds thereof (including assets or proceeds subject to Liens referred to in
the second to last paragraph of Section 2.3 and any assets or proceeds subject
to Liens that have been avoided or otherwise invalidated) received by the Term
Loan Collateral Agent or any other Term Loan Claimholder in connection with any
Enforcement Action or other exercise of any right or remedy relating to the ABL
Priority Collateral, in all cases shall be segregated and held in trust and
forthwith paid over to the ABL Collateral Agent for the benefit of the ABL
Claimholders in the same form as received, with any necessary endorsements
(which endorsements shall be without recourse and without any representations or
warranties) or as a court of competent jurisdiction may otherwise direct. The
ABL Collateral Agent is hereby authorized to make any such endorsements as agent
for the Term Loan Collateral Agent or any such other Term Loan Claimholder. This
authorization is coupled with an interest and is irrevocable until the Discharge
of ABL Obligations.

(b)    So long as the Discharge of ABL Obligations has not occurred, if in any
Insolvency or Liquidation Proceeding of any ABL Grantor, the Term Loan
Collateral Agent or any other Term Loan Claimholder shall receive any
distribution of money or other property in respect of the ABL Priority
Collateral (including any assets of any ABL Grantor or proceeds subject to Liens
that have been avoided or otherwise invalidated) such money or other property
(other than debt obligations of the reorganized debtor distributed as
contemplated by Section 6.6) shall be segregated and held in trust and forthwith
paid over to the ABL Collateral Agent for the benefit of the ABL Claimholders in
the same form as received, with any necessary endorsements (which endorsements
shall be without recourse and without any representations or warranties). Any
Lien on any assets or property of any ABL Grantor received by the Term Loan
Collateral Agent or any other Term Loan Claimholder in respect of any of the
Term Loan Obligations in any Insolvency or Liquidation Proceeding shall be
subject to the terms of this Agreement.

4.3    Mandatory Prepayment. (a) So long as the Discharge of ABL Obligations has
not occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against any ABL Grantor, any net proceeds of any sale or other
disposal by any ABL Grantor of ABL Priority Collateral other than inventory in
the ordinary course of business shall be applied to prepay the ABL Obligations
to the extent required under and in accordance with the provisions of
Section 2.21(a) of the ABL Credit Agreement, and the amount of any prepayment
required under and in accordance

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

with the provisions of Section 6.2.3(b) of the Term Loan Agreement in connection
with such asset sale or other disposal will be reduced by the amount of such
proceeds applied to permanently repay the ABL Obligations (for the avoidance of
doubt, without a permanent reduction of the commitments under the ABL Credit
Agreement) or cash collateralize outstanding letter of credit obligations
constituting ABL Obligations in such order as specified in the ABL Credit
Agreement. Upon the Discharge of ABL Obligations, the ABL Collateral Agent
shall, in the following order, (i) unless a Discharge of Term Loan Obligations
has already occurred, deliver any remaining proceeds thereof held by it to the
Term Loan Collateral Agent to be applied by the Term Loan Collateral Agent to
the Term Loan Obligations in such order as specified in the Term Loan Documents
until a Discharge of Term Loan Obligations and (ii) if a Discharge of Term Loan
Obligations has already occurred, deliver such proceeds to the ABL Grantor, its
successors or assigns from time to time, or to whomever may be lawfully entitled
to receive the same.

(b)    So long as the Discharge of ABL Obligations has not occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
any ABL Grantor, any net cash proceeds of any issuance and/or incurrence of
indebtedness for borrowed money by any ABL Grantor other than indebtedness
permitted to be incurred in accordance with the ABL Credit Agreement shall be
applied to prepay the ABL Obligations to the extent required under and in
accordance with the provisions of Section 2.21(b) of the ABL Credit Agreement,
and the amount of any prepayment required under and in accordance with the
provisions of Section 6.2.3(c) of the Term Loan Agreement in connection with the
issuance and/or incurrence of such indebtedness will be reduced by the amount of
such proceeds applied to permanently repay the ABL Obligations (for the
avoidance of doubt, without a permanent reduction of the commitments under the
ABL Credit Agreement) or cash collateralize outstanding letter of credit
obligations constituting ABL Obligations in such order as specified in the ABL
Credit Agreement. Upon the Discharge of ABL Obligations, the ABL Collateral
Agent shall, in the following order, (i) unless a Discharge of Term Loan
Obligations has already occurred, deliver any remaining proceeds thereof held by
it to the Term Loan Collateral Agent to be applied by the Term Loan Collateral
Agent to the Term Loan Obligations in such order as specified in the Term Loan
Documents until a Discharge of Term Loan Obligations and (ii) if a Discharge of
Term Loan Obligations has already occurred, deliver such proceeds to the ABL
Grantor, its successors or assigns from time to time, or to whomever may be
lawfully entitled to receive the same.

SECTION 5.    Other Agreements.

5.1    Releases.

(a)    If in connection with any Enforcement Action by the ABL Collateral Agent
or any other exercise of the ABL Collateral Agent’s remedies, in each case, in
respect of the ABL Priority Collateral (including, without limitation,

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the disposition of any ABL Priority Collateral by any ABL Grantor during an
Event of Default under (and defined in) the ABL Loan Document with the consent
of the ABL Collateral Agent), in each case prior to the Discharge of ABL
Obligations, the ABL Collateral Agent, for itself or on behalf of any other ABL
Claimholder, releases any of its Liens on any part of the ABL Priority
Collateral, then the Liens, if any, of the Term Loan Collateral Agent, for
itself or for the benefit of the Term Loan Claimholders, on such ABL Priority
Collateral, shall be automatically, unconditionally and simultaneously released.
The Term Loan Collateral Agent, for itself or on behalf of any such Term Loan
Claimholders, promptly shall execute and deliver to the ABL Collateral Agent or
the applicable ABL Grantor such termination statements, releases and other
documents in respect of the ABL Priority Collateral as the ABL Collateral Agent
or the applicable ABL Grantor may request to effectively confirm the foregoing
releases.

(b)    If in connection with any sale, lease, exchange, transfer or other
disposition of any ABL Priority Collateral by any ABL Grantor (collectively, a
“Disposition”) permitted under the terms of the ABL Loan Documents and not
prohibited under the terms of the Term Loan Documents (other than in connection
with an Enforcement Action or other exercise of the ABL Collateral Agent’s
remedies in respect of the ABL Priority Collateral which shall be governed by
Section 5.1(a)), the ABL Collateral Agent, for itself or on behalf of any other
ABL Claimholder, releases any of its Liens on any part of the ABL Priority
Collateral, then the Liens, if any, of the Term Loan Collateral Agent, for
itself and for the benefit of the other Term Loan Claimholders, on such ABL
Priority Collateral shall be automatically, unconditionally and simultaneously
released unless such release is in connection with, or following, the Discharge
of the ABL Obligations. The Term Loan Collateral Agent, for itself or on behalf
of each other Term Loan Claimholder, shall promptly execute and deliver to the
ABL Collateral Agent or the ABL Grantor such termination statements, releases
and other documents as the ABL Collateral Agent or the applicable ABL Grantor
may request to effectively confirm such release.

(c)    Until the Discharge of ABL Obligations occurs, the Term Loan Collateral
Agent, on behalf of itself and each other Term Loan Claimholder, hereby
irrevocably constitutes and appoints the ABL Collateral Agent and any officer or
agent of the ABL Collateral Agent, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power and authority in the
place and stead of the Term Loan Collateral Agent and such Term Loan Claimholder
or in the ABL Collateral Agent’s own name, from time to time in the ABL
Collateral Agent’s discretion, for the purpose of carrying out the terms of this
Section 5.1, to take any and all appropriate action and to execute any and all
documents and instruments which may be necessary to accomplish the purposes of
this Section 5.1, including any endorsements or other instruments of transfer or
release. This power is coupled with an interest and is irrevocable until the
Discharge of ABL Obligations.

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d)    Until the Discharge of ABL Obligations occurs, to the extent that the ABL
Collateral Agent or any ABL Claimholder (i) has released any Lien on ABL
Priority Collateral and any such Liens are later reinstated or (ii) obtains any
new Liens from any ABL Grantor, then the Term Loan Collateral Agent, for itself
and for the other Term Loan Claimholders, shall be granted a Lien on any such
ABL Priority Collateral (except to the extent such Lien represents a Term Loan
Declined Lien with respect to the Term Loan Obligations represented by the Term
Loan Collateral Agent), subject to the lien subordination provisions of this
Agreement.

5.2    Insurance. Unless and until the Discharge of ABL Obligations has
occurred, the ABL Collateral Agent and the other ABL Claimholders shall have the
sole and exclusive right, subject to the rights of the ABL Grantors under the
ABL Loan Documents, to adjust settlement for any insurance policy covering the
ABL Priority Collateral in the event of any loss thereunder and to approve any
award granted in any condemnation or similar proceeding (or any deed in lieu of
condemnation) affecting the ABL Priority Collateral. Unless and until the
Discharge of ABL Obligations has occurred, and subject to the rights of the ABL
Grantors under the ABL Loan Documents, all proceeds of any such policy and any
such award (or any payments with respect to a deed in lieu of condemnation) if
in respect of the ABL Priority Collateral shall be paid to the ABL Collateral
Agent for the benefit of the ABL Claimholders pursuant to the terms of the ABL
Loan Documents (including for purposes of cash collateralization of letters of
credit) and thereafter, if a Discharge of ABL Obligations has occurred, and
subject to the rights of the ABL Grantors under the Term Loan Documents, the
balance of such proceeds shall be paid to the Term Loan Collateral Agent for the
benefit of the Term Loan Claimholders to the extent required under the Term Loan
Documents and then, if a Discharge of Term Loan Obligations has occurred, any
remaining balance shall be paid to the ABL Grantors, their successors or assigns
from time to time, or to whomever may be lawfully entitled to receive the same.
Until the Discharge of ABL Obligations has occurred, if the Term Loan Collateral
Agent or any other Term Loan Claimholder shall, at any time, receive any
proceeds of any such insurance policy or any such award or payment in respect of
ABL Priority Collateral in contravention of this Agreement, then it shall
segregate and hold in trust and forthwith pay such proceeds over to the ABL
Collateral Agent in accordance with the terms of Section 4.2.

5.3    Amendments to ABL Loan Documents and Term Loan Documents.

(a)    The ABL Loan Documents may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time in accordance with their
terms and the ABL Debt may be Refinanced, in each case, without notice to, or
the consent of the Term Loan Collateral Agent or the other Term Loan
Claimholders, all without affecting the lien subordination or other provisions
of this Agreement; provided that any such amendment, restatement, supplement,
modification or Refinancing is not inconsistent with the terms of this Agreement
and, in the case of a Refinancing, the holders of such Refinancing debt
(directly or through their agent) bind themselves in a writing addressed to the
Term Loan Collateral Agent to the terms of this Agreement.

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b)    The Term Loan Documents may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time in accordance with their
terms and the Term Loan Debt may be Refinanced, in each case, without notice to,
or the consent of the ABL Collateral Agent or any other ABL Claimholder, all
without affecting the lien subordination or other provisions of this Agreement;
provided that any such amendment, restatement, supplement, modification or
Refinancing is not inconsistent with the terms of this Agreement and, in the
case of any Refinancing, the holders of such Refinancing debt (directly or
through their agent) bind themselves in a writing addressed to the ABL
Collateral Agent to the terms of this Agreement

(c)    In the event any ABL Collateral Agent or the ABL Claimholders and the ABL
Grantor enter into any amendment, waiver or consent in respect of any of the ABL
Collateral Documents for the purpose of adding to, or deleting from, or waiving
or consenting to any departures from any provisions of, any ABL Collateral
Document, in each case in respect of the ABL Priority Collateral or changing in
any manner the rights of the ABL Collateral Agent, such ABL Claimholders or any
ABL Grantor thereunder in respect of the ABL Priority Collateral, then such
amendment, waiver or consent shall apply automatically to any comparable
provision of a Term Loan Collateral Document without the consent of the Term
Loan Collateral Agent or any other Term Loan Claimholder and without any action
by the Term Loan Collateral Agent or any ABL Grantor, provided that:

(1)    no such amendment, waiver or consent shall have the effect of:

(A)    removing assets subject to the Lien of the Term Loan Collateral Documents
on any ABL Priority Collateral, except to the extent that a release of such Lien
is required by Section 5.1 and provided that there is a corresponding release of
the Liens securing the ABL Obligations;

(B)    imposing duties on the Term Loan Collateral Agent without its consent;

(C)    permitting other Liens on the ABL Priority Collateral not permitted under
the terms of the Term Loan Documents or Section 6; or

(D)    being prejudicial to the interests of the Term Loan Claimholders to a
greater extent than the ABL Claimholders (other than by virtue of their relative
priority and the rights and obligations hereunder); and

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(2)    notice of such amendment, waiver or consent shall have been given to the
Term Loan Collateral Agent within ten Business Days after the effective date of
such amendment, waiver or consent.

5.4    Confirmation of Subordination in Term Loan Collateral Documents. Each ABL
Grantor agrees that each Term Loan Collateral Document in respect of ABL
Priority Collateral shall include the following language (or language to similar
effect approved by the ABL Collateral Agent):

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Term Loan Collateral Agent pursuant to this Agreement and the
exercise of any right or remedy by the Term Loan Collateral Agent hereunder are
subject to the provisions of the ABL Intercreditor Agreement, dated as of
August 29, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “ABL Intercreditor Agreement”), among
PNC Bank, National Association, as ABL Collateral Agent and BNP Paribas, as Term
Loan Collateral Agent and certain other persons party or that may become party
thereto from time to time. In the event of any conflict between the terms of the
ABL Intercreditor Agreement and this Agreement, the terms of the ABL
Intercreditor Agreement shall govern and control, to the extent provided
therein.”

5.5    Gratuitous Bailee/Agent for Perfection.

(a)    The ABL Collateral Agent agrees to hold that part of the ABL Priority
Collateral that is in its possession or control (or in the possession or control
of its agents or bailees) to the extent that possession or control thereof is
taken to perfect a Lien thereon under the UCC (such ABL Priority Collateral
being the “ABL Pledged Collateral”) as collateral agent for the ABL Claimholders
and as gratuitous bailee for the Term Loan Collateral Agent (such bailment being
intended, among other things, to satisfy the requirements of
Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of the UCC) and any assignee
thereof solely for the purpose of perfecting the security interest granted under
the ABL Loan Documents and the Term Loan Documents, respectively, on ABL
Priority Collateral subject to the terms and conditions of this Section 5.5.
Solely with respect to any ABL Priority Collateral constituting deposit accounts
under the control (within the meaning of Section 9-104 of the UCC) of the ABL
Collateral Agent, the ABL Collateral Agent agrees to also hold control over such
deposit accounts as gratuitous agent for the Term Loan Collateral Agent (except
with respect to cash and cash equivalents held in such deposit accounts pledged
to secure ABL Obligations consisting of reimbursement obligations in respect of
letters of credit issued pursuant to the ABL Loan Documents), subject to the
terms and conditions of this Section 5.5. Prior to a Discharge of ABL
Obligations, at the request of the ABL Collateral Agent, the Term Loan
Collateral Agent shall turn over possession of any ABL Pledged Collateral in
possession of the Term Loan Collateral Agent to the ABL Collateral Agent.

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b)    The ABL Collateral Agent shall have no obligation whatsoever to the other
ABL Claimholders, the Term Loan Collateral Agent or any Term Loan Claimholder to
ensure that the ABL Pledged Collateral is genuine or owned by any ABL Grantor,
to perfect the security interest of the Term Loan Collateral Agent or other Term
Loan Claimholders or to preserve rights or benefits of any Person except as
expressly set forth in this Section 5.5. The duties or responsibilities of the
ABL Collateral Agent under this Section 5.5 shall be limited solely to holding
the ABL Pledged Collateral as bailee (and with respect to deposit accounts,
agent) in accordance with this Section 5.5 and delivering the ABL Pledged
Collateral upon a Discharge of ABL Obligations as provided in Section 5.5(d).

(c)    No ABL Collateral Agent or any other ABL Claimholder shall have by reason
of the ABL Collateral Documents, the Term Loan Collateral Documents, this
Agreement or any other document a fiduciary relationship in respect of the Term
Loan Collateral Agent or any other Term Loan Claimholder and the Term Loan
Collateral Agent and the Term Loan Claimholders hereby waive and release the ABL
Collateral Agent and the other ABL Claimholders from all claims and liabilities
arising pursuant to the ABL Collateral Agent’s role under this Section 5.5 as
gratuitous bailee and gratuitous agent with respect to the ABL Pledged
Collateral. It is understood and agreed that the interests of the ABL Collateral
Agent and the other ABL Claimholders, on the one hand, and the Term Loan
Collateral Agent and the Term Loan Claimholders on the other hand, may differ
and the ABL Collateral Agent and the ABL Claimholders shall be fully entitled to
act in their own interest without taking into account the interests of the Term
Loan Collateral Agent or the Term Loan Claimholders.

(d)    Upon the Discharge of ABL Obligations, the ABL Collateral Agent shall
deliver the remaining ABL Pledged Collateral in its possession (if any) together
with any necessary endorsements (which endorsement shall be without recourse and
without any representation or warranty), in the following order: (i) if a
Discharge of Term Loan Obligations has not already occurred, to the Term Loan
Collateral Agent, (ii) if a Discharge of Term Loan Obligations has already
occurred, to the ABL Grantor or to whomever may be lawfully entitled to receive
the same. Following the Discharge of ABL Obligations, ABL Collateral Agent
further agrees to take all other action reasonably requested by Term Loan
Collateral Agent at the expense of the ABL Grantor in connection with the Term
Loan Collateral Agent obtaining a first-priority security interest in the ABL
Priority Collateral. After the Discharge of ABL Obligations has occurred, upon
the Discharge of Term Loan Obligations, Term Loan Collateral Agent shall deliver
the remaining ABL Pledged Collateral in its possession (if any) together with
any necessary endorsements (which endorsement shall be without recourse and
without any representation or warranty) to the ABL Grantor or to whomever may be
lawfully entitled to receive the same.

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.6    When Discharge of ABL Obligations Deemed to Not Have Occurred. (a) If, at
any time after the Discharge of ABL Obligations has occurred or
contemporaneously therewith, any ABL Grantor enters into any Refinancing of any
ABL Loan Document evidencing an ABL Obligation, then such Discharge of ABL
Obligations shall automatically be deemed not to have occurred for all purposes
of this Agreement (other than with respect to any actions taken as a result of
the occurrence of such first Discharge of ABL Obligations), and, from and after
the date on which the New ABL Debt Notice is delivered to the Term Loan
Collateral Agent in accordance with the next sentence, the obligations under
such Refinancing of the ABL Loan Document shall automatically be treated as ABL
Obligations for all purposes of this Agreement, including for purposes of the
Lien priorities and rights in respect of ABL Priority Collateral set forth
herein, and the ABL Collateral Agent under such ABL Loan Documents shall be the
ABL Collateral Agent for all purposes of this Agreement. This Agreement shall be
reinstated in full force and effect, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
parties hereto from such date of reinstatement. Upon receipt of a notice (the
“New ABL Debt Notice”) stating that any ABL Grantor has entered into a new ABL
Loan Document (which notice shall include the identity of the new ABL Collateral
Agent, such agent, the “New ABL Agent”), the Term Loan Collateral Agent shall
promptly (a) enter into such documents and agreements (including amendments or
supplements to this Agreement) as such ABL Grantor or such New ABL Agent shall
reasonably request in order to provide to the New ABL Agent the rights
contemplated hereby, in each case consistent in all material respects with the
terms of this Agreement and (b) deliver to the New ABL Agent any ABL Pledged
Collateral held by it together with any necessary endorsements (or otherwise
allow the New ABL Agent to obtain control of such ABL Pledged Collateral). The
New ABL Agent shall agree in a writing addressed to the Term Loan Collateral
Agent and the Term Loan Claimholders to be bound by the terms of this Agreement.
If the new ABL Obligations under the new ABL Loan Documents are secured by
assets of any ABL Grantor constituting ABL Priority Collateral that do not also
secure the Term Loan Obligations, then the Term Loan Obligations shall be
secured at such time by a second-priority Lien on such assets to the same extent
provided in the Term Loan Collateral Documents and this Agreement except to the
extent such Lien on such assets constitutes a Term Loan Declined Lien. This
Section 5.6(a) shall survive termination of this Agreement.

(b) If, at any time after the Discharge of Term Loan Obligations has occurred or
contemporaneously therewith, any ABL Grantor enters into any Refinancing of any
Term Loan Document evidencing a Term Loan Obligation, then such Discharge of
Term Loan Obligations shall automatically be deemed not to have occurred for all
purposes of this Agreement (other than with respect to any actions taken as a
result of the occurrence of such first Discharge of Term Loan Obligations), and,
from and after the date on which the New Term Loan Debt Notice is delivered to
the ABL Collateral Agent in accordance with the next sentence, the obligations
under such Refinancing of the Term Loan Document shall automatically be treated
as Term Loan Obligations for all purposes of this Agreement, including for
purposes of the Lien priorities and rights in respect of ABL Priority Collateral
set forth herein, and the Term Loan Collateral Agent under such Term Loan
Documents shall be the Term Loan Collateral Agent for all purposes of this

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Agreement. This Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the obligations of the parties hereto from such date of reinstatement.
Upon receipt of a notice (the “New Term Debt Notice”) stating that any ABL
Grantor has entered into a new Term Loan Document (which notice shall include
the identity of the new Term Loan Collateral Agent, such agent, the “New Term
Loan Agent”), the ABL Collateral Agent shall promptly (a) enter into such
documents and agreements (including amendments or supplements to this Agreement)
as such ABL Grantor or such New Term Loan Agent shall reasonably request in
order to provide to the New Term Loan Agent the rights contemplated hereby, in
each case consistent in all material respects with the terms of this Agreement.
The New Term Loan Agent shall agree in a writing addressed to the ABL Collateral
Agent and the ABL Claimholders to be bound by the terms of this Agreement. If
the new Term Loan Obligations under the new Term Loan Documents are secured by
assets of any ABL Grantor constituting ABL Priority Collateral that do not also
secure the ABL Obligations, then the ABL Obligations shall be secured at such
time by a first-priority Lien on such assets to the same extent provided in the
ABL Collateral Documents and this Agreement except to the extent such Lien on
such assets constitutes an ABL Declined Lien. This Section 5.6(b) shall survive
termination of this Agreement.

5.7    Purchase Right. (a) Without prejudice to the enforcement of any of the
ABL Claimholders’ remedies under the ABL Loan Documents in respect of the ABL
Priority Collateral, this Agreement, at law or in equity or otherwise, if there
is (i) an acceleration of any of the ABL Obligations in accordance with the
terms of the applicable ABL Loan Documents, (ii) a payment default under any ABL
Loan Document that has not been cured or waived by the applicable ABL
Claimholders within 60 days of the occurrence thereof or (iii) the commencement
of any Insolvency or Liquidation Proceeding with respect to any ABL Grantor
(each event, a “Purchase Event”), then the Term Loan Claimholders may within 20
Business Days of such Purchase Event purchase (the “Purchase Period”) the entire
aggregate amount (but not less than the entirety) of outstanding ABL Obligations
(including unfunded commitments under any ABL Loan Document that have not been
terminated at such time) at the Purchase Price without warranty or
representation or recourse except as provided in Section 5.7(d), on a pro rata
basis among the ABL Claimholders. Within ten (10) Business Days of the
occurrence of a Purchase Event, the Term Loan Claimholders desiring to purchase
all of the ABL Obligations (the “Purchasing Creditors”) may deliver a written
notice (the “Purchase Notice”) to the ABL Collateral Agent that (1) is signed by
the Purchasing Creditors, (2) states that delivery of such Purchase Notice
constitutes an irrevocable election by (A) the Purchasing Creditors to
collectively purchase the ABL Obligations for the Purchase Price (defined below)
and (B) each Purchasing Creditor to purchase the percentage of all of the ABL
Obligations stated in the Purchase Notice for that Purchasing Creditor, which
percentages must aggregate exactly 100% for all Purchasing Creditors, and
(4) designates a purchase date (the “Purchase Date”) on which the purchase will
occur, that is at least 5 but not more than 20 Business Days after the ABL
Collateral Agent’s receipt of the Purchase Notice and, in any event, before the
expiration of the Purchase Period. A Purchase Notice will be ineffective if it
is received by the ABL Collateral Agent after the occurrence giving rise to the
Purchase Event is waived, cured, or otherwise ceases to exist. Upon the ABL
Collateral Agent’s receipt of an effective Purchase Notice conforming to this
Section 5.7, the Purchasing Creditors will be irrevocably obligated to purchase,
and the ABL Claimholders will be irrevocably obligated to sell and assign, the
ABL Obligations in accordance with and subject to this Section 5.7.

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b)    The “Purchase Price” will equal the sum of (1) the full amount of all ABL
Obligations then-outstanding and unpaid at par (including principal, accrued but
unpaid interest and fees and any other unpaid amounts, including breakage costs
and, in the case of any secured hedging obligations and/or cash management
obligations, the amount that would be payable by the relevant Grantor thereunder
if such Grantor were to terminate the hedge agreement in respect thereof on the
date of the purchase or, if not terminated, an amount determined by the relevant
ABL Claimholder to be necessary to collateralize its credit risk arising out of
such agreement, and in the case of any secured cash management obligations, an
amount determined by the relevant ABL Claimholder to be necessary to
collateralize its credit risk arising out of such obligations, but excluding any
prepayment penalties or premiums), (2) the cash collateral to be furnished to
the ABL Claimholders providing letters of credit under the ABL Loan Documents in
such amount (not to exceed 105% thereof) as such ABL Claimholders determine is
reasonably necessary to secure such ABL Claimholders in connection with any such
outstanding and undrawn letters of credit and (3) all accrued and unpaid fees,
expenses and other amounts (including attorneys’ fees and expenses) owed to the
ABL Claimholders under or pursuant to the ABL Loan Documents on the date of
purchase.

(c)    Each ABL Claimholder will retain all rights to indemnification provided
in the relevant ABL Loan Documents for all claims and other amounts relating to
periods prior to the purchase of the ABL Obligations pursuant to this
Section 5.7.

(d)    The purchase and sale of the ABL Obligations under this Section 5.7 will
be without recourse and without representation or warranty of any kind by the
ABL Claimholders, except that the ABL Claimholders shall severally and not
jointly represent and warrant to the Term Loan Claimholders that on the date of
such purchase, immediately before giving effect to the purchase;

(1)    the principal of and accrued and unpaid interest on the ABL Obligations,
and the fees and expenses thereof owed to the respective ABL Claimholders, are
as stated in any assignment agreement prepared in connection with the purchase
and sale of the ABL Obligations; and

(2)    each ABL Claimholder owns the ABL Obligations purported to be owned by it
free and clear of any Liens (other than participation interests not prohibited
by the ABL Loan Documents, in which case the Purchase Price will be
appropriately adjusted so that the Term Loan Claimholders do not pay amounts
represented by participation interests to the extent that the Term Loan
Claimholders expressly assume the obligations under such participation
interests).

 

29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 6.    Insolvency or Liquidation Proceedings.

6.1    Finance and Sale Issues. Until the Discharge of ABL Obligations has
occurred, if any ABL Grantor shall be subject to any Insolvency or Liquidation
Proceeding and the ABL Collateral Agent shall desire to permit the use of “Cash
Collateral” (as such term is defined in Section 363(a) of the Bankruptcy Code)
constituting ABL Priority Collateral or proceeds thereof on which such ABL
Collateral Agent or any other creditor has a Lien, or to permit any ABL Grantor
to obtain financing, whether from the ABL Claimholders or any other Person under
Section 364 of the Bankruptcy Code or any similar Bankruptcy Law (“DIP
Financing”), then the Term Loan Collateral Agent, on behalf of itself and each
other Term Loan Claimholder, will be deemed to have consented to, will not
object to, nor support any other Person objecting to, such Cash Collateral use
or DIP Financing (including any proposed orders for such Cash Collateral use
and/or DIP Financing which are acceptable to the ABL Collateral Agent) and to
the extent the Liens on any ABL Priority Collateral securing the ABL Obligations
are subordinated to or pari passu with such DIP Financing, the Term Loan
Collateral Agent will subordinate its Liens in such ABL Priority Collateral to
the Liens securing such DIP Financing (and all Obligations relating thereto), to
any adequate protection provided to the ABL Claimholders and to any “carve-out”
for trustees’ fees and allowed professional’s fees, and will not request
adequate protection or any other relief in connection therewith (except, as
expressly agreed by the ABL Collateral Agent or to the extent permitted by
Section 6.3); provided that (A) nothing herein shall restrict the rights of Term
Loan Collateral Agent or the other Term Loan Claimholders to object to any Cash
Collateral use or DIP Financing to the same extent as such objections could be
raised by a creditor whose claims are not secured by Liens on the ABL Priority
Collateral, so long as such objections are not in contravention of the express
provisions of this Agreement (other than this Section 6.1), (B) such DIP
Financing provides that the Liens granted to any Person in any ABL Priority
Collateral in connection with such DIP Financing are subject to this Agreement,
(C) such DIP Financing provides that the ABL Claimholders retain a Lien on the
ABL Priority Collateral (including proceeds thereof) with the same priority
relative to the Liens of the Term Loan Claimholders as existed prior to such
Insolvency or Liquidation Proceeding, (D) the interest rate, fees, advance
rates, lending limits, and sublimits are commercially reasonable under the
circumstances and (E) the terms of such DIP Financing do not compel the ABL
Grantor to seek confirmation of a specific plan of reorganization and do not
require the liquidation of the ABL Priority Collateral prior to a default under
the DIP Financing, it being understood and agreed, however, that the DIP
Financing may require that a plan of reorganization or that a motion for the
sale of substantially all of the assets of such ABL Grantor(s) outside of a plan
of reorganization acceptable to the ABL Claimholders must be filed by a date
certain. No Term Loan Claimholder (unless such Term Loan Claimholder is also an
ABL Claimholder, but, for the avoidance of doubt, only in its capacity as an ABL
Claimholder) may provide, participate in, or join with any Person to provide,
DIP Financing to the ABL Grantor secured by Liens on ABL Priority Collateral
equal or senior in priority to the Liens securing any ABL Obligations. The Term
Loan Collateral

 

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Agent, on behalf of itself and each other Term Loan Claimholder, agrees that it
will not oppose any sale of ABL Priority Collateral free and clear of the Liens
of the Term Loan Claimholders conducted in accordance with Section 363 of the
Bankruptcy Code (or any equivalent provisions in any other applicable
jurisdictions) that has been consented to by the ABL Collateral Agent, and it
(i) will be deemed to have consented to any such sale, (ii) will agree not to
seek consultation rights in connection therewith and (iii) shall not have the
right to credit bid under Section 363(k) of the Bankruptcy Code with respect to
any such sale unless the cash portion of any such bid is sufficient to a cause a
Discharge of the ABL Obligations. Subject to Section 3.1(c)(4), nothing in this
Agreement shall in any way limit or affect the rights of the ABL Claimholders or
the Term Loan Claimholders to object to any plan on any basis.

6.2    Relief from the Automatic Stay. Until the Discharge of ABL Obligations
has occurred, the Term Loan Collateral Agent, on behalf of itself and each other
Term Loan Claimholder, agrees that none of them shall: (i) seek (or support any
other Person seeking) relief from the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding of any ABL Grantor in respect of the ABL
Priority Collateral, without the prior written consent of the ABL Collateral
Agent, unless a motion for adequate protection permitted under Section 6.3 has
been denied by a bankruptcy court or (ii) oppose (or support any other Person in
opposing) any request by the ABL Collateral Agent for relief from such stay.

6.3    Adequate Protection.

(a)    The Term Loan Collateral Agent, on behalf of itself and each other Term
Loan Claimholder, agrees that none of them shall contest (or support any other
Person contesting):

(1)    any request by the ABL Collateral Agent or any other ABL Claimholder for
adequate protection under any Bankruptcy Law with respect to ABL Priority
Collateral; or

(2)    any objection by the ABL Collateral Agent or any other ABL Claimholder to
any motion, relief, action or proceeding based on the ABL Collateral Agent or
any ABL Claimholder claiming a lack of adequate protection with respect to ABL
Priority Collateral.

(b)    Notwithstanding the foregoing provisions in this Section 6.3, in any
Insolvency or Liquidation Proceeding of any ABL Grantor:

(1)    if the ABL Claimholders (or any subset thereof) are granted adequate
protection with respect to ABL Priority Collateral in the form of additional
collateral in connection with any Cash Collateral use or DIP Financing, then the
Term Loan Collateral Agent, for itself and any other Term Loan Claimholder, may
seek or request adequate protection in the form of a Lien on such additional
collateral, which Lien will be subordinated to the Liens securing the ABL
Obligations and such Cash

 

31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Collateral use or DIP Financing (and all Obligations relating thereto) on the
same basis as the other Liens securing the Term Loan Obligations are so
subordinated to the ABL Obligations under this Agreement; and

(2)    the Term Loan Collateral Agent and Term Loan Claimholders shall only be
permitted to seek adequate protection with respect to their rights in the ABL
Priority Collateral in any Insolvency or Liquidation Proceeding of any ABL
Grantor in the form of (A) additional collateral; provided that as adequate
protection for the ABL Obligations, the ABL Collateral Agent, on behalf of the
ABL Claimholders, is also granted a Lien on such additional collateral, which
Lien shall be senior to any Lien of the Term Loan Collateral Agent and the Term
Loan Claimholders on such additional collateral; (B) replacement Liens on the
ABL Priority Collateral; provided that as adequate protection for the ABL
Obligations, the ABL Collateral Agent, on behalf of the ABL Claimholders, is
also granted replacement Liens on the ABL Priority Collateral, which Liens shall
be senior to the Liens of the Term Loan Collateral Agent and the Term Loan
Claimholders on the ABL Priority Collateral; (C) an administrative expense claim
against any ABL Grantor; provided that as adequate protection for the ABL
Obligations, the ABL Collateral Agent, on behalf of the ABL Claimholders, is
also granted an administrative expense claim against such ABL Grantor which is
senior and prior to the administrative expense claim of the Term Loan Collateral
Agent and the other Term Loan Claimholders; and (D) cash payments with respect
to Post-Petition Interest on the Term Loan Obligations to the extent such
Post-Petition Interest relates to the value of the Term Loan Claimholders’ Lien
on the ABL Priority Collateral; provided that (1) as adequate protection for the
ABL Obligations, the ABL Collateral Agent, on behalf of the ABL Claimholders, is
also granted cash payments with respect to Post-Petition Interest on the ABL
Obligations to the extent such Post-Petition Interest relates to the value of
the ABL Claimholders’ Lien on the ABL Priority Collateral, and (2) such cash
payments do not exceed an amount equal to the interest accruing on the principal
amount of Term Loan Obligations outstanding on the date such relief is granted
at the interest rate under the Term Loan Documents and accruing from the date
the Term Loan Collateral Agent is granted such relief. If any Term Loan
Claimholder receives Post-Petition Interest and/or adequate protection payments
in an Insolvency or Liquidation Proceeding of the ABL Grantor with respect to
the ABL Priority Collateral (“Term Loan Adequate Protection Payments”), and the
ABL Claimholders do not receive payment in full in cash of all ABL Obligations
upon the effectiveness of the plan of reorganization for, or conclusion of, that
Insolvency or Liquidation Proceeding, then each Term Loan Claimholder shall pay
over to the ABL Claimholders an amount (the “Pay-Over Amount”) equal to the
lesser of (i) the Term Loan Adequate Protection Payments received by such Term
Loan Claimholders and (ii) the amount of the short-fall (the “Short Fall”) in
payment in full in cash of the ABL Obligations; provided

 

32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

that to the extent any portion of the Short Fall represents payments received by
the ABL Claimholders in the form of promissory notes, equity or other property,
equal in value to the cash paid in respect of the Pay-Over Amount, the ABL
Claimholders shall, upon receipt of the Pay-Over Amount, transfer those
promissory notes, equity or other property, equal in value to the cash paid in
respect of the Pay-Over Amount, to the applicable Term Loan Claimholders
pro rata in exchange for the Pay-Over Amount. Notwithstanding anything herein to
the contrary, the ABL Claimholders shall not be deemed to have consented to, and
expressly retain their rights to object to, the grant of adequate protection in
the form of cash payments to the Term Loan Claimholders made pursuant to this
Section 6.3(b).

(c)    The Term Loan Collateral Agent, on behalf of itself and each other Term
Loan Claimholder, agrees that notice of a hearing to approve DIP Financing or
use of Cash Collateral on an interim basis shall be adequate if delivered to the
Term Loan Collateral Agent at least two (2) Business Days in advance of such
hearing and that notice of a hearing to approve DIP Financing or use of Cash
Collateral on a final basis shall be adequate if delivered to the Term Loan
Collateral Agent at least fifteen (15) days in advance of such hearing.

6.4    No Waiver. Subject to Section 6.7(b), nothing contained herein shall
prohibit or in any way limit the ABL Collateral Agent or any other ABL
Claimholder from objecting in any Insolvency or Liquidation Proceeding of any
ABL Grantor or otherwise to any action taken by the Term Loan Collateral Agent
or any of the other Term Loan Claimholders with respect to the ABL Priority
Collateral, including the seeking by the Term Loan Collateral Agent or any other
Term Loan Claimholder of adequate protection or the asserting by the Term Loan
Collateral Agent or any other Term Loan Claimholder of any of its rights and
remedies under the Term Loan Documents or otherwise, in each case in respect of
the ABL Priority Collateral.

6.5    Avoidance Issues. If any ABL Claimholder is required in any Insolvency or
Liquidation Proceeding or otherwise to turn over or otherwise pay to the estate
of any ABL Grantor any amount paid in respect of ABL Obligations (a “Recovery”),
then such ABL Claimholder shall be entitled to a reinstatement of its ABL
Obligations with respect to all such recovered amounts on the date of such
Recovery, and from and after the date of such reinstatement the Discharge of ABL
Obligations shall be deemed not to have occurred for all purposes hereunder. If
this Agreement shall have been terminated prior to such Recovery, this Agreement
shall be reinstated in full force and effect, and such prior termination shall
not diminish, release, discharge, impair or otherwise affect the obligations of
the parties hereto from such date of reinstatement. This Section  6.5 shall
survive termination of this Agreement.

6.6    Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding of any ABL Grantor, debt obligations of the reorganized debtor of any
ABL Grantor secured by Liens upon any property of the reorganized debtor of any
ABL Grantor are distributed pursuant to a plan of reorganization, arrangement,
compromise or

 

33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

liquidation or similar dispositive restructuring plan, on account of ABL
Obligations and on account of Term Loan Obligations, then, to the extent the
debt obligations distributed on account of the ABL Obligations and on account of
the Term Loan Obligations are secured by Liens upon the same property, the
provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the Liens
securing such debt obligations, notwithstanding any language in any such plan of
reorganization to the contrary.

6.7    Post-Petition Interest.

(a)    None of the Term Loan Collateral Agent or any other Term Loan Claimholder
shall oppose or seek to challenge any claim by the ABL Collateral Agent or any
other ABL Claimholder for allowance in any Insolvency or Liquidation Proceeding
of any ABL Grantor of ABL Obligations consisting of Post-Petition Interest to
the extent of the value of any ABL Claimholder’s Lien on the ABL Priority
Collateral, without regard to the existence of the Liens of the Term Loan
Collateral Agent or the other Term Loan Claimholders on the ABL Priority
Collateral.

(b)    None of the ABL Collateral Agent or any other ABL Claimholder shall
oppose or seek to challenge any claim by the Term Loan Collateral Agent or any
other Term Loan Claimholder for allowance in any Insolvency or Liquidation
Proceeding of any ABL Grantor of Term Loan Obligations consisting of
Post-Petition Interest to the extent of the value of the Lien of the Term Loan
Collateral Agent, on behalf of the Term Loan Claimholders, on the ABL Priority
Collateral (after taking into account the amount of the ABL Obligations).

6.8    Waiver. The Term Loan Collateral Agent, on behalf of itself and each
other Term Loan Claimholder, waives any claim it may hereafter have against any
ABL Claimholder arising out of the election of any ABL Claimholder of the
application of Section 1111(b)(2) of the Bankruptcy Code, and/or out of any cash
collateral or financing arrangement or out of any grant of a security interest,
in each case in connection with the ABL Priority Collateral in any Insolvency or
Liquidation Proceeding of any ABL Grantor so long as such actions are not in
express contravention of the terms of this Agreement.

6.9    Separate Grants of Security and Separate Classification. The Term Loan
Collateral Agent, on behalf of itself and each other Term Loan Claimholder, and
the ABL Collateral Agent on behalf of itself and each other ABL Claimholder,
acknowledges and agrees that:

(a)    the grants of Liens on the ABL Priority Collateral pursuant to the ABL
Collateral Documents and the Term Loan Collateral Documents constitute two
separate and distinct grants of Liens; and

 

34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b)    because of, among other things, their differing rights in the ABL
Priority Collateral, the Term Loan Obligations are fundamentally different from
the ABL Obligations and must be separately classified in any plan of
reorganization proposed or adopted in an Insolvency or Liquidation Proceeding of
any ABL Grantor.

To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of the ABL Claimholders and
the Term Loan Claimholders in respect of the ABL Priority Collateral constitute
only one secured claim (rather than separate classes of senior and junior
secured claims), then each of the parties hereto hereby acknowledges and agrees
that all distributions shall be made as if there were separate classes of senior
and junior secured claims against any ABL Grantor in respect of the ABL Priority
Collateral (with the effect being that, to the extent that the aggregate value
of the ABL Priority Collateral is sufficient (for this purpose ignoring all
claims held by the Term Loan Claimholders), the ABL Claimholders shall be
entitled to receive, in addition to amounts distributed to them in respect of
principal, pre-petition interest and other claims, all amounts owing (or that
would be owing if there were such separate classes of senior and junior secured
claims) in respect of Post-Petition Interest (including any additional interest
payable pursuant to the ABL Loan Documents arising from or related to a default,
which is disallowed as a claim in any Insolvency or Liquidation Proceeding of
any ABL Grantor) before any distribution is made in respect of the claims held
by the Term Loan Claimholders with respect to the ABL Priority Collateral, with
the Term Loan Collateral Agent, on behalf of itself and each other Term Loan
Claimholder, hereby acknowledging and agreeing to turn over to the ABL
Collateral Agent, on behalf of itself and each other ABL Claimholder, ABL
Priority Collateral or proceeds of ABL Priority Collateral otherwise received or
receivable by them to the extent necessary to effectuate the intent of this
sentence, even if such turnover has the effect of reducing the claim or recovery
of the Term Loan Claimholders).

6.10    Effectiveness in Insolvency or Liquidation Proceedings. The Parties
acknowledge that this Agreement is a “subordination agreement” under
Section 510(a) of the Bankruptcy Code with respect to the ABL Priority
Collateral, which will be effective before, during and after the commencement of
an Insolvency or Liquidation Proceeding. All references in this Agreement to any
ABL Grantor will include such Person as a debtor-in-possession and any receiver
or trustee for such Person in an Insolvency or Liquidation Proceeding.

The relative rights of the ABL Claimholders and the Term Loan Claimholders in or
to any distributions from or in respect of any ABL Priority Collateral subject
to the Liens of the Collateral Agents shall continue after the institution of
any Insolvency or Liquidation Proceeding involving the ABL Borrower or any other
ABL Grantor, including, without limitation, the filing of any petition by or
against the ABL Borrower or any other ABL Grantor under the Bankruptcy Code or
under any other Bankruptcy Law and all converted cases and subsequent cases, on
the same basis as prior to the date of such institution, subject to any court
order approving the financing of, or use of cash collateral by, the ABL Borrower
or any other ABL Grantor, as debtor-in-possession, or any other court order
affecting the rights and interests of the parties hereto not in conflict with
this Agreement.

 

35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6.11     Other Bankruptcy Laws. In the event that an Insolvency or Liquidation
Proceeding is filed in a jurisdiction other than the United States or is
governed by any Bankruptcy Law other than the Bankruptcy Code, each reference in
this Agreement to a section of the Bankruptcy Code shall be deemed to refer to
the substantially similar or corresponding provision of the Bankruptcy Law
applicable to such Insolvency or Liquidation Proceeding, or in the absence of
any specific similar or corresponding provision of the Bankruptcy Law, such
other general Bankruptcy Law as may be applied in order to achieve substantially
the same result as would be achieved under each applicable section of the
Bankruptcy Code.

SECTION 7.    Reliance; Waivers; Etc.

7.1    Reliance. Other than any reliance on the terms of this Agreement, the ABL
Collateral Agent, on behalf of itself and each other ABL Claimholder,
acknowledges that it and such other ABL Claimholders have, independently and
without reliance on the Term Loan Collateral Agent or any other Term Loan
Claimholder, and based on documents and information deemed by them appropriate,
made their own credit analysis and decision to enter into each of the ABL Loan
Documents and be bound by the terms of this Agreement and they will continue to
make their own credit decision in taking or not taking any action under the ABL
Loan Documents or this Agreement. The Term Loan Collateral Agent, on behalf of
itself and each other Term Loan Claimholder, acknowledges that it and such other
Term Loan Claimholders have, independently and without reliance on the ABL
Collateral Agent or any other ABL Claimholder, and based on documents and
information deemed by them appropriate, made their own credit analysis and
decision to enter into each of the Term Loan Documents and be bound by the terms
of this Agreement and they will continue to make their own credit decision in
taking or not taking any action under the Term Loan Documents or this Agreement.

7.2    No Warranties or Liability. The ABL Collateral Agent, on behalf of itself
and each other ABL Claimholder, acknowledges and agrees that none of the Term
Loan Collateral Agent or any other Term Loan Claimholder has made any express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectability or enforceability of any of the
Term Loan Documents, the ownership of any ABL Priority Collateral or the
perfection or priority of any Liens thereon. Except as otherwise provided
herein, the Term Loan Claimholders will be entitled to manage and supervise
their respective loans and extensions of credit under the Term Loan Documents in
accordance with law and as they may otherwise, in their sole discretion, deem
appropriate. The Term Loan Collateral Agent, on behalf of itself and each other
Term Loan Claimholder, acknowledges and agrees that none of the ABL Collateral
Agent or any other ABL Claimholder has made any express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectability or enforceability of any of the ABL Loan
Documents, the ownership of any ABL Priority Collateral or the perfection or
priority of any Liens thereon. Except as otherwise provided herein, the ABL
Claimholders will be entitled to

 

36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

manage and supervise their respective loans and extensions of credit under the
ABL Loan Documents in accordance with law and as they may otherwise, in their
sole discretion, deem appropriate. The Term Loan Collateral Agent and the other
Term Loan Claimholders shall have no duty to the ABL Collateral Agent or any
other ABL Claimholder, and the ABL Collateral Agent and the other ABL
Claimholders shall have no duty to the Term Loan Collateral Agent or any other
Term Loan Claimholder, to act or refrain from acting in a manner which allows,
or results in, the occurrence or continuance of an event of default or default
under any agreements with any ABL Grantor (including the ABL Loan Documents and
the Term Loan Documents), regardless of any knowledge thereof which they may
have or be charged with.

7.3    No Waiver of Lien Priorities.

(a)    No right of the ABL Claimholders, the ABL Collateral Agent or any of them
to enforce any provision of this Agreement or any ABL Loan Document shall at any
time in any way be prejudiced or impaired by any act or failure to act on the
part of any ABL Grantor or by any act or failure to act by any ABL Claimholder
or the ABL Collateral Agent, or by any noncompliance by any Person with the
terms, provisions and covenants of this Agreement, any of the ABL Loan Documents
or any of the Term Loan Documents, regardless of any knowledge thereof which the
ABL Collateral Agent or any ABL Claimholder, or any of them, may have or be
otherwise charged with.

(b)    Without in any way limiting the generality of the foregoing paragraph
(but subject to the rights of the ABL Grantors under the ABL Loan Documents and
subject to the provisions of Section 5.3(a)), the ABL Claimholders, the ABL
Collateral Agent and any of them may, at any time and from time to time in
accordance with the ABL Loan Documents and/or applicable law, without the
consent of, or notice to, the Term Loan Collateral Agent or any other Term Loan
Claimholder, without incurring any liabilities to the Term Loan Collateral Agent
or any other Term Loan Claimholder and without impairing or releasing the Lien
priorities on the ABL Priority Collateral and other benefits provided in this
Agreement (even if any right of subrogation or other right or remedy of the Term
Loan Collateral Agent or any other Term Loan Claimholder is affected, impaired
or extinguished thereby) do any one or more of the following:

(1)    change the manner, place or terms of payment or change or extend the time
of payment of, or amend, renew, exchange, increase or alter, the terms of any of
the ABL Obligations or any Lien on any ABL Priority Collateral or guaranty by
any ABL Grantor of any of the ABL Obligations or any liability of any ABL
Grantor, or any liability incurred directly or indirectly in respect thereof
(including any increase in or extension of the ABL Obligations, without any
restriction as to the tenor or terms of any such increase or extension) or
otherwise amend, renew, exchange, extend, modify or supplement in any manner any
Liens on the ABL Priority Collateral held by the ABL Collateral Agent or any of
the other ABL Claimholders, the ABL Obligations or any of the ABL Loan
Documents;

 

37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(2)    sell, exchange, release, surrender, realize upon, enforce or otherwise
deal with in any manner and in any order any part of the ABL Priority Collateral
or any liability of the ABL Grantor to any of the ABL Claimholders or the ABL
Collateral Agent, or any liability incurred directly or indirectly in respect
thereof;

(3)    settle or compromise any ABL Obligation of any ABL Grantor or any other
liability of any ABL Grantor or any security granted by any ABL Grantor therefor
or any liability incurred directly or indirectly in respect thereof and apply
any sums by whomsoever paid and however realized to any liability (including the
ABL Obligations of any ABL Grantor) in any manner or order; and

(4)    exercise or delay in or refrain from exercising any right or remedy
against any ABL Grantor or any security granted by any ABL Grantor, and elect
any remedy against any ABL Grantor and otherwise deal freely with any ABL
Grantor or any ABL Priority Collateral and any security granted by any ABL
Grantor and any guarantor or any liability of any ABL Grantor to the ABL
Claimholders or any liability incurred directly or indirectly in respect
thereof.

(c)    Until the Discharge of ABL Obligations, the Term Loan Collateral Agent,
on behalf of itself and each other Term Loan Claimholder, agrees not to assert
and hereby waives, to the fullest extent permitted by law, any right to demand,
request, plead or otherwise assert or otherwise claim the benefit of any
marshaling, appraisal, valuation or other similar right that may otherwise be
available under applicable law with respect to the ABL Priority Collateral or
any other similar rights a junior secured creditor may have under applicable law
with respect to the Term Loan Priority Collateral.

7.4    Obligations Unconditional. All rights, interests, agreements and
obligations of the ABL Collateral Agent and the ABL Claimholders and the Term
Loan Collateral Agent and the other Term Loan Claimholders, respectively,
hereunder shall remain in full force and effect irrespective of:

(a)    any lack of validity or enforceability of any ABL Loan Documents or any
Term Loan Documents;

(b)    except as otherwise expressly set forth in this Agreement, any change in
the time, manner or place of payment of, or in any other terms of, all or any of
the ABL Obligations or Term Loan Obligations, or any amendment or waiver or
other modification, including any increase in the amount thereof, whether by
course of conduct or otherwise, of the terms of any ABL Loan Document or any
Term Loan Document;

 

38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c)    except as otherwise expressly set forth in this Agreement, any exchange
of any security interest in any ABL Priority Collateral or any other collateral,
or any amendment, waiver or other modification, whether in writing or by course
of conduct or otherwise, of all or any of the ABL Obligations or Term Loan
Obligations or any guarantee thereof;

(d)    the commencement of any Insolvency or Liquidation Proceeding in respect
of any ABL Grantor; or

(e)    any other circumstances which otherwise might constitute a defense
available to, or a discharge of, any ABL Grantor in respect of the ABL
Collateral Agent, the ABL Obligations, any ABL Claimholder, the Term Loan
Collateral Agent, the Term Loan Obligations or any Term Loan Claimholder in
respect of this Agreement.

SECTION 8.    Miscellaneous.

8.1    Integration/Conflicts. This Agreement, the ABL Loan Documents and the
Term Loan Documents represent the entire agreement of the ABL Grantors, the ABL
Claimholders and the Term Loan Claimholders with respect to the subject matter
hereof and thereof, and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof and
thereof. There are no promises, undertakings, representations or warranties by
the ABL Claimholders or the Term Loan Claimholders relative to the subject
matter hereof and thereof not expressly set forth or referred to herein or
therein. In the event of any conflict between the provisions of this Agreement
and the provisions of the ABL Loan Documents or the Term Loan Documents or the
Term Loan Intercreditor and Collateral Agency Agreement, the provisions of this
Agreement shall govern and control with respect to the ABL Priority Collateral
or any actions against any ABL Grantor. In the event of any conflict between the
provisions of the Term Loan Intercreditor and Collateral Agency Agreement and
the provisions of the ABL Loan Documents, the Term Loan Documents or this
Agreement, the provisions of the Term Loan Intercreditor and Collateral Agency
Agreement shall govern and control with respect to the Term Priority Collateral
and any actions against any ABL Guarantor.

8.2    Effectiveness; Continuing Nature of this Agreement; Severability. This
Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement of lien subordination on the ABL Priority
Collateral and the ABL Claimholders may continue, at any time and without notice
to the Term Loan Collateral Agent or any other Term Loan Claimholder subject to
the Term Loan Documents, to extend credit and other financial accommodations and
lend monies to or for the benefit of the ABL Borrower or any ABL Grantor
constituting ABL Obligations in reliance hereof. The Term Loan Collateral Agent,
on behalf of itself and each other Term Loan Claimholder, hereby waives any
right it may have under applicable law to revoke this Agreement or any of the
provisions of this Agreement. The terms of this Agreement shall survive, and
shall continue in full force and effect, in any Insolvency or Liquidation
Proceeding of any ABL Grantor. Any provision of this

 

39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties
hereto shall endeavor in good faith negotiations to replace any invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to those of the invalid, illegal or unenforceable
provisions. All references to any ABL Grantor shall include such ABL Grantor as
debtor and debtor-in-possession and any receiver, trustee or similar person for
any other ABL Grantor (as the case may be) in any Insolvency or Liquidation
Proceeding of any ABL Grantor. This Agreement shall terminate and be of no
further force and effect on the earlier to occur of (x) the date on which there
has been a Discharge of ABL Obligations and (y) the date on which there has been
a Discharge of Term Loan Obligations, in each case, subject to Sections 5.6 and
6.5; provided, however, that no termination shall relieve any party of its
obligations incurred hereunder prior to the date of termination.

8.3    Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement by the Term Loan Collateral Agent or the ABL
Collateral Agent shall be deemed to be made unless the same shall be in writing
signed on behalf of each party hereto or its authorized agent and each waiver,
if any, shall be a waiver only with respect to the specific instance involved
and shall in no way impair the rights of the parties making such waiver or the
obligations of the other parties to such party in any other respect or at any
other time. Notwithstanding the foregoing, no ABL Grantor shall have any right
to consent to or approve any amendment, modification or waiver of any provision
of this Agreement, except with respect to this Section 8.3 (including, in each
case, each defined term referred to therein to the extent used therein) to the
extent such amendment, modification or waiver directly and adversely affects the
rights of such ABL Grantor.

8.4    Information Concerning Financial Condition of the ABL Borrower and its
Subsidiaries. The ABL Collateral Agent and the ABL Claimholders, on the one
hand, and the Term Loan Claimholders and the Term Loan Collateral Agent, on the
other hand, shall each be responsible for keeping themselves informed of (a) the
financial condition of the ABL Grantors and all endorsers and/or guarantors of
the ABL Obligations or the Term Loan Obligations and (b) all other circumstances
bearing upon the risk of nonpayment of the ABL Obligations or the Term Loan
Obligations. The ABL Collateral Agent and the other ABL Claimholders shall have
no duty to advise the Term Loan Collateral Agent or any other Term Loan
Claimholder of information known to it or them regarding such condition or any
such circumstances or otherwise. In the event the ABL Collateral Agent or any of
the other ABL Claimholders, in its or their sole discretion, undertakes at any
time or from time to time to provide any such information to the Term Loan
Collateral Agent or any other Term Loan Claimholder, it or they shall be under
no obligation:

(a)    to make, and the ABL Collateral Agent and the other ABL Claimholders
shall not make, any express or implied representation or warranty, including
with respect to the accuracy, completeness, truthfulness or validity of any such
information so provided;

 

40



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b)    to provide any additional information or to provide any such information
on any subsequent occasion;

(c)    to undertake any investigation; or

(d)    to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

8.5    Subrogation. With respect to the value of any payments or distributions
in cash, property or other assets that any of the Term Loan Claimholders or the
Term Loan Collateral Agent pays over to the ABL Collateral Agent or the ABL
Claimholders under the terms of this Agreement, the Term Loan Claimholders and
the Term Loan Collateral Agent shall be subrogated to the rights of the ABL
Collateral Agent and the ABL Claimholders; provided that the Term Loan
Collateral Agent, on behalf of itself and each other Term Loan Claimholder,
hereby agrees not to assert or enforce any such rights of subrogation it may
acquire as a result of any payment hereunder until the Discharge of ABL
Obligations has occurred. Each ABL Grantor acknowledges and agrees that the
value of any payments or distributions in cash, property or other assets
received by the Term Loan Collateral Agent or the Term Loan Claimholders that
are paid over to the ABL Collateral Agent or the ABL Claimholders pursuant to
this Agreement shall not reduce any of the Term Loan Obligations.

8.6    Application of Payments. All payments received by the ABL Collateral
Agent or the ABL Claimholders from any ABL Grantor may be applied, reversed and
reapplied, in whole or in part, to such part of the ABL Obligations provided for
in the ABL Loan Documents. The Term Loan Collateral Agent, on behalf of itself
and each other Term Loan Claimholder, agrees to any extension or postponement of
the time of payment of the ABL Obligations or any part thereof and to any other
indulgence with respect thereto, to any substitution, exchange or release of any
Lien which may at any time secure any part of the ABL Obligations.

8.7    Submission to Jurisdiction; Certain Waivers. Each of the ABL Grantor, the
ABL Collateral Agent on behalf of itself and each other ABL Claimholder and the
Term Loan Collateral Agent on behalf of itself and each Term Loan Claimholder
hereby irrevocably and unconditionally:

(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Collateral Documents (whether arising in
contract, tort or otherwise) to which it is a party, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive general
jurisdiction of the courts of the State of New York sitting in the Borough of
Manhattan, the courts of the United States for the Southern District of New York
sitting in the Borough of Manhattan, and appellate courts from any thereof;

 

41



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b)    agrees that all claims in respect of any such action or proceeding shall
be heard and determined in such New York state court or, to the fullest extent
permitted by applicable law, in such federal court;

(c)    agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law and that nothing in this Agreement or any
other ABL Loan Document or Term Loan Document shall affect any right that any
Secured Party may otherwise have to bring any action or proceeding relating to
this Agreement or any other ABL Loan Document or Term Loan Document against such
ABL Grantor or any of its assets in the courts of any jurisdiction;

(d)    waives, to the fullest extent permitted by applicable law, any objection
that it may now or hereafter have to the laying of venue of any action or
proceeding arising out of or relating to this Agreement or any other Collateral
Documents in any court referred to in Section 8.7(a) (and irrevocably waives to
the fullest extent permitted by applicable law the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court);

(e)    consents to service of process in any such proceeding in any such court
by registered or certified mail, return receipt requested, to the applicable
party at its address provided in accordance with Section 8.9 (and agrees that
nothing in this Agreement will affect the right of any party hereto to serve
process in any other manner permitted by applicable law);

(f)    agrees that service as provided in Section 8.7(e) is sufficient to confer
personal jurisdiction over the applicable party in any such proceeding in any
such court, and otherwise constitutes effective and binding service in every
respect; and

(g)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover any special, exemplary, punitive or consequential
damages.

8.8    WAIVER OF JURY TRIAL.

EACH PARTY HERETO, AND EACH ABL GRANTOR HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT, BREACH OF DUTY, COMMON LAW, STATUTE OR ANY OTHER
THEORY). EACH PARTY HERETO AND EACH ABL GRANTOR (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF

 

42



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION. EACH PARTY HERETO AND EACH ABL GRANTOR FURTHER
REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.

8.9    Notices. All notices to the Term Loan Claimholders and the ABL
Claimholders permitted or required under this Agreement shall be sent to the
Term Loan Collateral Agent and the ABL Collateral Agent, respectively. Unless
otherwise specifically provided herein, any notice hereunder shall be in writing
and may be personally served or sent by telefacsimile, electronic mail or United
States mail or courier service and shall be deemed to have been given when
delivered in person or by courier service and signed for against receipt
thereof, upon receipt of telefacsimile or electronic mail, or three Business
Days after depositing it in the United States mail with postage prepaid and
properly addressed. For the purposes hereof, the addresses of the parties hereto
shall be as set forth below each party’s name on the signature pages hereto or
in the Joinder Agreement pursuant to which it becomes a party hereto, or, as to
each party, at such other address as may be designated by such party in a
written notice to all of the other parties.

8.10    Further Assurances. The ABL Collateral Agent, on behalf of itself and
each other ABL Claimholder under the ABL Loan Documents, and the Term Loan
Collateral Agent, on behalf of itself and each other Term Loan Claimholder under
the Term Loan Documents, and each ABL Grantor, agree that each of them shall
take such further action and shall execute and deliver such additional documents
and instruments (in recordable form, if requested) as the ABL Collateral Agent
or the Term Loan Collateral Agent may reasonably request to effectuate the terms
of and the Lien priorities in respect of the ABL Priority Collateral
contemplated by this Agreement.

8.11    APPLICABLE LAW. THIS AGREEMENT AND ANY DISPUTE, CLAIM OR CONTROVERSY
ARISING OUT OF OR RELATING TO THIS AGREEMENT (WHETHER ARISING IN CONTRACT, TORT
OR OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES
THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OR PRIORITY OF THE SECURITY INTERESTS IN THE
COLLATERAL).

 

43



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8.12    Binding on Successors and Assigns. This Agreement shall be binding upon
the ABL Collateral Agent, the other ABL Claimholders, the Term Loan Collateral
Agent, the other Term Loan Claimholders, the ABL Grantors, and their respective
successors and assigns from time to time. If either of the ABL Collateral Agent
or the Term Loan Collateral Agent resigns or is replaced pursuant to the ABL
Loan Documents or the Term Loan Documents, as applicable, its successor and/or
assign shall be deemed to be a party to this Agreement and shall have all the
rights of, and be subject to all the obligations of, this Agreement. No
provision of this Agreement will inure to the benefit of a bankruptcy trustee,
debtor-in-possession, creditor trust or other representative of an estate or
creditor of any ABL Grantor, including where any such bankruptcy trustee,
debtor-in-possession, creditor trust or other representative of an estate is the
beneficiary of a Lien securing ABL Priority Collateral by virtue of the
avoidance of such Lien in an Insolvency or Liquidation Proceeding.

8.13    Section Headings. The section headings and the table of contents used in
this Agreement are included herein for convenience of reference only and shall
not constitute a part of this Agreement for any other purpose, be given any
substantive effect, affect the construction hereof or be taken into
consideration in the interpretation hereof.

8.14    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts , and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission (e.g., in “pdf” or “tif” format)
shall be effective as delivery of a manually executed counterpart hereof.

8.15    Authorization. By its signature, each Person executing this Agreement,
on behalf of such Person but not in his or her personal capacity as a signatory,
represents and warrants to the other parties hereto that it is duly authorized
to execute this Agreement.

8.16    No Third Party Beneficiaries/ Provisions Solely to Define Relative
Rights. This Agreement and the rights and benefits hereof shall inure to the
benefit of each of the ABL Claimholders and the Term Loan Claimholders and their
respective successors and assigns from time to time. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the ABL Collateral Agent and the other ABL Claimholders on the one
hand and the Term Loan Collateral Agent and the other Term Loan Claimholders on
the other hand. Nothing herein shall be construed to limit the relative rights
and obligations as among the ABL Claimholders or as among the Term Loan
Claimholders. Other than as set forth in Section 8.3, none of any ABL Grantor or
any other creditor shall have any rights hereunder and neither any ABL Grantors
nor any other creditor may rely on the terms hereof. Nothing in this Agreement
is intended to or shall impair the obligations of any ABL Grantor, which are
absolute and unconditional, to pay the ABL Obligations and the Term Loan
Obligations as and when the same shall become due and payable in accordance with
their terms.

 

44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8.17    Additional ABL Grantors. Each of ABL Borrower and GP Commodity agrees
that it shall ensure that each of its Subsidiaries that is or is to become a
party to any ABL Collateral Document or any Term Loan Collateral Document
pursuant to which such Subsidiary has or will grant a lien on any its assets to
secure any ABL Obligations or Term Loan Obligations shall either execute this
Agreement on the date hereof or shall confirm that it is an ABL Grantor
hereunder pursuant to a Joinder Agreement substantially in the form attached
hereto as Exhibit A that is executed and delivered by such Subsidiary prior to
or concurrently with its execution and delivery of such ABL Collateral Document
or such Term Loan Collateral Document.

[Remainder of this page intentionally left blank]

 

45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have executed this Intercreditor
Agreement as of the date first written above.

 

PNC BANK, NATIONAL ASSOCIATION, as ABL Collateral Agent By:   /s/ Lee Labine  
Name: Lee Labine   Title: Senior Vice President NOTICE ADDRESS: PNC Bank,
National Association 200 South Wacker Drive, Suite 600 Chicago, Illinois 60606
Attention: Portfolio Manager Telephone: 312-454-2920 Facsimile: 312-454-2919

 

[Signature Page to Intercreditor Agreement for ABL — Trade Facility]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

BNP PARIBAS, as Term Loan Collateral Agent By:   /s/ Andrew Shapiro   Name:
Andrew Shapiro   Title: Managing Director By:   /s/ James McHale   Name: James
McHale   Title: Managing Director NOTICE ADDRESS: BNP Paribas 787 Seventh Avenue
New York, New York 10019 Attention: Keith Richards Email:
keith.richards@us.bnpparibas.com

 

[Signature Page to Intercreditor Agreement for ABL — Trade Facility]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Acknowledged and Agreed to by: GREEN PLAINS TRADE GROUP LLC By:   /s/ Michelle
Mapes   Name: Michelle Mapes   Title: EVP - General Counsel & Corp. Secretary
GREEN PLAINS COMMODITY MANAGEMENT LLC By:   /s/ Michelle Mapes   Name: Michelle
Mapes   Title: EVP - General Counsel & Corp. Secretary NOTICE ADDRESS: 1811
Aksarben Drive Omaha, NE 68106 Attention: Michelle Mapes - EVP General Counsel &
Corporate Secretary Facsimile: (402) 952-4916 Email: michelle.mapes@gpreinc.com

 

[Signature Page to Intercreditor Agreement for ABL — Trade Facility]